SS PEMEX

EXPLORACION Y PRODUCCION
SUBDIRECCIÓN DE ADMINISTRACIÓN Y FINANZAS
GERENCIA DE SUMINISTROS Y SERVICIOS
ADMINISTRATIVOS REGIONES MARINAS

SERVICIO

'OCEDIMIENTO

CARATULA

DE CONTRATO “B”

LICITACION PUBLICA. DA — A CUANDO _ i

> . INVITACION A CUANDO MENOS i

(NACIONAL INTERNACIONAL INTERNACIONAL TRES PERSONAS ADJUDICACION DIRECTA +

i ABIERTA . |

x
Y == —

E ¡ÚMERO DE PROCEDIMIENTO NUMERO DE LICITACIÓN ACTO DE ADJUDICACION. |

L 5221100071 18575021-531-11 04 DE MAYO DE 2012

NUMERO DE CONTRATO: 422212801 Cm —
25 DE MAYO DE 2012
ÓN OBJETO DEL CONTRATO 7
_ ASEGURAMIENTO DE FLUJO CON SISTEMA ARTIFICIAL BEC INCLUYENDO EL EQUIPO SUPERFICIAL Y 1
SUBSUPERFICIAL.
MONTO, DATOS PRESUPUESTALES, GARANTIAS Y ANTICIPO
y Monto mn
. FONDO: | PEF
Monto Máximo: $294,327,265.94 USD. 7
mo: 994 527 CENTRO GESTOR: | 25432100, 25332100
Monto Mínimo: $: $114,000,000.00 USD POSICION PRES.: | 308301802, 314302801
PLURIANUAL SIX TINO] 1 PIDIREGAS .[si[ [NOT X 2 — _
E — ACUERDO PLURIANUAL 7 FECHA DE OFICIO DE AUTORIZACIÓN
— NUM.PEP/0126/2011 10 DE MARZO DE 2011
GARANTIAS 7] SE OTORGA ANTICIPO:
1
FIANZA DE CUMPLIMIENTO DEL CONTRATO | SEGURO (S) si X] No !
| IMPORTES: $29,432,726.59 USD IMPORTE: INICIO: MAT. Y EQ.: i
No = Nos cn No. FIANZA: | AFIANZADORA:
AFIANZADORA: AFIANZADORA: SEFUPU cmIc
o EMPRESA DN
___ NOMBRE O DENOMINACION SOCIAL. - NUMERO PROVEEDOR EN SAP —
BAKER HUGHES DE MÉXICO, S. DER. L. DE C.V./B. H. SERVICES, 200301
S.A, DE CV. (PROPUESTA CONJUNTA) |) E
NUMERO DE REGISTRO FEDERAL DE CONTRIBUYENTES NOMBRE DEL APODERADO LEGAL
BHM950721RC4 FRANCISCO CHAVELA GÓMEZ

DOMICILIO FISCAL

Km. 14+200 CARRETERA FEDERAL 180, CARMEN-PUERTO REAL, CIUDAD DEL CARMEN, CAMPECHE, ¿0

. 24119,

TEL. (938) 1313000, FAX (938) 1313092

PLAZO DE EJECUCION

INICIO

TERMINACION

28 DE MAYO DE 2012.

31 DE DICIEMBRE DE 201,

PLAZO DE EJECUCIÓN (DIAS NATURALES) _
1,679 (MIL SEISCIENTOS SETENTA Y y

CONTRATO AUTORIZADO POR:

ING. JOSÉ REFUGIO SERRANO LOZANO

UBDIRECTOR DE PRODUCCIÓN REGIÓN MARINA NORESTE.

L PEMEX SUBDIRECCIÓN DE PRODUCCIÓN REGIÓN MARINA NORESTE
EXPLORACIÓN Y PRODUCCION db ACTIVO DE PRODUCCIÓN KU-MALOOB-ZAAP
ACTIVO DE PRODUCCIÓN CANTARELL

“ASEGURAMIENTO DE FLUJO CON SISTEMA ARTIFICIAL BEC INCLUYENDO
EL EQUIPO SUBSUPERFICIAL Y SUBSUPERFICIAL”.

CONTRATO “B”
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 1 de 50

CONTRATO DE SERVICIOS QUE CELEBRAN POR UNA PARTE PEMEX-EXPLORACIÓN Y PRODUCCIÓN,

A QUIEN EN LO SUCESIVO SE LE DENOMINARÁ “PEP”, REPRESENTADO POR EL ING. JOSÉ REFUGIO

SERRANO LOZANO, EN SU CARÁCTER DE SUBDIRECTOR DE PRODUCCIÓN REGIÓN MARINA -
NORESTE, Y POR LA OTRA PARTE LA EMPRESA BAKER HUGHES DE MÉXICO, S. DER. L. DE C.V. YB.

H. SERVICES S.A. DE C.V. EN PROPUESTA CONJUNTA, A QUIEN SE LE DENOMINARÁ “EL

PROVEEDOR”. AMBAS REPRESENTADAS POR EL SR. FRANCISCO CHAVELA GÓMEZ, EN SU

CARÁCTER DE APODERADO LEGAL, AL TENOR DE LAS DECLARACIONES, DEFINICIONES Y

CLÁUSULAS SIGUIENTES:

DECLARACIONES
1. PEMEX-EXPLORACIÓN Y PRODUCCIÓN declara que:

1.1 Es un Organismo Público descentralizado de la Administración Pública Federal, con fines productivos, de
carácter técnico, industrial y comercial, con personalidad jurídica y patrimonio propios, de conformidad con
el Decreto que tiene por objeto establecer la estructura, el funcionamiento y el control de los organismos
subsidiarios de Petróleos Mexicanos publicado en el Diario Oficial de la Federación el 21 de marzo del
2012 y tiene por objeto la exploración y explotación del petróleo y el gas natural; su transporte,
almacenamiento en terminales y comercialización, y tiene capacidad para celebrar el presente contrato,
de contormidad con el artículo quinto del citado decreto.

1.2 Con fecha 18 de agosto de 2011, el consejo de Administración de Pemex-Exploración y Producción, en
Sesión Ordinaria N*. 141, aprobó la modificación ala estructura básica del citado Organismo, con efectos a
partir del 19 de septiembre de 2011, acordando que la Subdirección Región Marina Noreste, cambiara
de denominación a Subdirección de Producción Región Marina Noreste, de Pemex-Exploración y
Producción.

Asimismo, con la modificación estructural, la Gerencia de Administración y Finanzas Marinas, cambió
de denominación a Gerencia de Suministros y Servicios Administrativos Regiones Marinas, adscrita
a la Subdirección de Administración y Finanzas de dicho Organismo, correspondiéndole la revisión
administrativa del presente contrato. A

1.3 El Ing. José Refugio Serrano Lozano, Subdirector de Producción Región Marina Noreste de Pemex-
Exploración y Producción, funcionario inmediato inferior al Director General del Organismo Público
Descentralizado en cita, nombrado por el Consejo de Administración, en la Sesión Ordinaria número 141,
de fecha 18 de agosto de 2011, conforme a lo establecido en el artículo 58, fracción XI, de la Ley Federal
de las Entidades Paraestatales, protocolizado mediante el testimonio de la Escritura Pública Número
140,041, de fecha 12 de septiembre de 2011, otorgada ante la fe del Licenciado Armando Gálvez Pérez
Aragón, Notario Público Número 103, del Distrito Federal, cuenta con facultades para actos de dominio,
administración, pleitos y cobranzas, en los términos del segundo y último párrafo del artículos 5 de la Ley
de Petróleos Mexicanos y del Artículo Cuarto transitorio, fracción XIII, del Reglamento de la Ley de

Petróleos Mexicanos, mismas que a la fecha no le han sido revocadas, ni limitas o modificadas de forma, Y

nes . Ñ

11
A

1.4

1.5

1.6

1.7

2,1

Contrato “B” No. 422212801

Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.

(Propuesta conjunta)

Hoja 2 de 50

Para la celebración del presente contrato, de manera previa ha obtenido todas las aprobaciones previstas
por la Ley de Petróleos Mexicanos, su Reglamento, las Disposiciones Administrativas de Contratación en
materia de Adquisiciones, Arrendamientos, Obras y Servicios de las Actividades Sustantivas de carácter
Productivo de Petróleos Mexicanos y Organismos Subsidiarios y demás normatividad aplicable, así como
la autorización de conformidad con los Lineamientos que establecen los Casos y Montos para la
Aprobación de Contratos, a los que se refiere el inciso k) de la fracción IV del artículo 19 de la Ley de

Petróleos Mexicanos.

Ha previsto los recursos para llevar a cabo el objeto de este contrato.

El presente contrato se adjudicó mediante Licitación Pública Internacional Abierta No. 18575021-531-11,
con fundamento en los artículos 54 y 55 de la Ley de Petróleos Mexicanos Artículos 50 Fracción |, 53
Fracción IIl y 55 de su Reglamento las Disposiciones Administrativas de Contratación en materia de
Adquisiciones, Arrendamientos, Obras y Servicios de las Actividades Sustantivas de carácter Productivo
de Petróleos Mexicanos y Organismos Subsidiarios y demás disposiciones aplicables, cuyo tallo se dió a

conocer en fecha 04 de mayo de 2012.

Su domicilio para efectos del presente contrato es: Calle 33 número 90, Edificio Administrativo 1, tercer
piso ala Oriente, Colonia Burócratas, Ciudad del Carmen Campeche, Código Postal 24160, y que su
húmero de Registro Federal de Contribuyentes es PEP9207167XA.

El PROVEEDOR declara, a través de su apoderado legal, que:

Mediante el testimonio de la Escritura Pública número 69,415, de fecha 28 de agosto de 1981, otorgada
ante la fe del Titular de la Notaría Pública número 68 de México, Distrito Federal, Licenciado Alejandro
Soberón Alonso, cuyo primer testimonio quedo debidamente inscrito en el Registro Público de Comercio
de México, Distrito Federal, bajo el folio mercantil número 41544, de fecha 30 de septiembre de 1984, se

constituyo la sociedad denominada Herramientas y Triconos, S.A. de C.V.

Posteriormente, mediante el testimonio de la Escritura Pública número 5,789, de fecha 21 de julio de
1995, otorgada ante la fe del Titular de la Notaria Pública número 160, de México Distrito Federal,
Licenciado Guadalupe Guerrero Guerrero, cuyo primer testimonio quedo inscrito en el Registro Público de
Comercio de la Ciudad de México, Distrito Federal, en el folio Mercantil número 41544 con fecha 18 de
septiembre de 1995, se hace constar que la empresa Herramientas y Triconos, S.A. de C.V. cambio su
denominación a Baker Hughes de México, S.A. de C.V.

Asimismo, mediante el testimonio de la Escritura Pública número 6,042, de fecha 9 de octubre de 1995, A
otorgada ante la te del Titular de la Notaría Pública número 160, de México, Distrito Federal, Licenciado
Guadalupe Guerrero Guerrero, cuyo primer testimonio quedo debidamente inscrito en el Registro Público
de Comercio de esa ciudad, bajo el folio Mercantil número 41544 de fecha 02 de febrero de 1996, se hace
constar que la empresa Baker Hughes de México, S.A. de C.V. se transformó a Baker Hughes de

México, S. de R.L. de C.V.

El Sr, Francisco Chavela Gómez, acredita su personalidad y facultades en su carácter de Apoderado Legal
de Baker Hughes de México, S. de R.L. de C.V., mediante el testimonio de la Escritura Pública número
68,478, de fecha 14 de abril de 2011, otorgada ante la fe del Licenciado Luis de Angoitia Becerra, Titular
de la Notaria Pública número 109, de la Ciudad de México Distrito Federal, y manifiesta que las mismas
no le han sido revocadas, modificadas o limitadas en forma alguna a la fehca de firma del presente

contrato.

po

V

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V./B.H. Services, S.A, de C.V.
(Propuesta conjunta)

Hoja 3 de 50

2.3 Es mexicano y conviene, aun cuando llegare a cambiar de nacionalidad, en seguirse considerando como
mexicano por cuanto a este contrato se refiere y a no invocar la protección de gobierno extranjero alguno,
bajo pena de perder en beneficio de los Estados Unidos Mexicanos todo derecho derivado de este
contrato.

2.4 Su domicilio para los efectos del presente contrato es el ubicado en Km. 14+200 de la Carretera Federal
180, Carmen-Puerto Real, Cd. del Carmen, Campeche, C.P. 24119. Tel. (938) 1313000, Fax (838)
1313092, y cuenta con Cédula de Registro Federal de Contribuyentes clave BHM950721RCA,

2.5 Mediante el testimonio de la Escritura Pública núrnero 52,654, de fecha 08 de junio de 1971, otorgada ente
la fe del Titular de la Notaría Pública No. 21, de México, Distrito Federal, Licenciado Enrique del Valle,
cuyo primer testimonio quedó debidamente inscrito en el Registro Público del Comercio de México, Distrito
Federal, en el libro tercero, volumen 795, a fojas 360 a 362 y bajo el número 351 y 352, de fecha 21 de
agosto de 1971, se hace constar la constitución Gali de México, S.A. de C.V. y en el mismo acto se acordó
cambiar la denominación de Gali de México, S.A. de C.V. por la de Galigher de México, S.A. de C.V.

Mediante el testimonio de la Escritura Pública número 62,031, de fecha 29 de enero de 1980, otorgada
ante la fe del titular de Notaría Pública número 68, de México Distrito Federal, Licenciado Alejandro
Soberón Alonso, la cual quedo debidamente inscrita en el Registro Público de Comercio de México,
Distrito Federal, en el folio Mercantil número 510, de fecha 17 de abril de 1980, se hace constar que la
empresa Galigher de México, S.A. de C.V. cambio su denominación a Bakerline de México, S.A. de
C.v.

Posteriormente, a través del testimonio de la Escritura Pública número 139,949, de fecha 08 de febrero de
1985, otorgada ante la fe del Titular de la Notaría Pública número 122, de México, Distrito Federal,
Licenciado Eugenio Ibarrola Santoyo, actuando como asociado en el protocolo de la Notaria Pública
número 31 cuyo titular es el Lic, Mario Monrroy Estrada, la cual quedo debidamente inscrita en el Registro
A Publico de Comercio de esa ciudad, en el folio Mercantil Número $510, se hace constar que la empresa
Bakerline de México, S.A. de C.V. cambio su denominación a Baker CAC de México, S.A. de C.Y.

Asimismo, mediante el testimonio de la Escritura Pública número 30,257, de fecha 19 de agosto de 1993,
otorgada ente la fe del Titular de la Notaria Pública número 160, del Distrito Federal, Licenciado
Guadalupe Guerrero Guerrero, la cual quedo inscrita en el Registro Público de Comercio de México,
Distrito Federal, en el folio mercantil húmero 510, de fecha 15 de diciembre de 1993, se hace constar que
la empresa Baker CAC de México, S.A. de C.V. cambio su denominación a B.H. Services, S.A. de C.V.

2.6 El Sr. Francisco Chavela Gómez, acredita su personalidad y facultades en su carácter de Apoderado
Legal de B.H. Services, S.A. de C.V., mediante el testimonio de la Escritura Pública número 66,481, de
fecha 15 de abril de 2011, otorgada ante la fe del Titular de la Notaría Pública número 109, de la Ciudad
de México Distrito Federal, Licenciado Luis de Angoitia Becerra, y manifiesta que las mismas no le han
sido revocadas, modificadas o limitadas en forma alguna a la fecha de firma de! presente contrato. AN

2.7 Es mexicano y conviene, aun cuando llegare a cambiar de nacionalidad, en seguirse considerando como
mexicano por cuanto a este contrato se refiere y a no invocar la protección de gobierno extranjero alguno,
bajo pena de perder en beneficio de los Estados Unidos Mexicanos todo derecho derivado de este
contrato.

2.8 Su domicilio para los efectos del presente contrato es el ubicado en Km, 14+200 de la Carretera Federal

180, Carmen-Puerto Real, Cd. del Carmen, Campeche, C.P. 24119. Tel. (938) 1313000, Fax (938)
1313092, y cuenta con Cédula de Registro Federal de Contribuyentes clave BHS930819DP0. Y

po 5

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
l (Propuesta conjunta)

Hoja 4 de 50

| 2.9 — Tienen la capacidad jurídica, técnica y financiera para cumplir con sus obligaciones conforme al presente
contrato, mismas que se compromete a preservar durante su vigencia.

2.10 Conocen el contenido y requisitos que establecen: a) la Ley Reglamentaria del Artículo 27 Constitucional
en el Ramo del Petróleo y su Reglamento; b) la Ley de Petróleos Mexicanos y su Reglamento; c) las
Disposiciones Administrativas de Contratación en materia de Adquisiciones, Arrendamientos, Obras y

1 Servicios de las Actividades Sustantivas de carácter Productivo de Petróleos Mexicanos y Organismos

Subsidiarios; d) tos Anexos que debidamente firmados por las partes, forman parte integrante de este

contrato y e) las disposiciones en materia de seguridad industrial y protección ambiental.

2.11 Cumplen con todos los requerimientos legales y autorizaciones necesarios para celebrar y cumplir el
presente contrato, y ni él, ni ningún tercero asociado con él, se encuentran en alguno de los supuestos
previstos en los artículos 59 de la Ley de Petróleos Mexicanos y 12 de las Disposiciones Administrativas

: de Contratación en materia de Adquisiciones, Arrendamientos, Obras y Servicios de las Actividades

Sustantivas de carácter Productivo de Petróleos Mexicanos y Organismos Subsidiarios.

2.12 Celebró el Convenio Privado de Propuesta Conjunta, instrumento legal de fecha 06 de diciembre de 2011,
en los que constan las actividades a que se obligan cada una de las partes que integran el consorcio, el
acuerdo de designación de quien actuará como líder en la ejecución del contrato, los mecanismos que
regulen el control del consorcio y la resolución de controversias entre los participantes, as! como los
acuerdos de indemnización entre los mismos, por lo cual son responsables solidarios en la ejecución del
contrato.

| 2.13 De manera previa a la formalización del presente contrato y para los efectos del articulo 32-D del Código
i Fiscal de la Federación, el Proveedor ha presentado a PEMEX Exploración y Producción el documento
vigente expedido por el Servicio de Administración Tributaria (SAT), con el que comprueba que ha
solicitado el informe de opinión respecto del cumplimiento de sus Obligaciones Fiscales, ante el Servicio
Tr — de Administración Tributaria, prevista en la Resolución Miscelánea Fiscal vigente.

DEFINICIONES

Los términos siguientes tendrán, para efectos de este Contrato, los significados que se indican a continuación:

“Área Administradora del Proyecto”:
1.- Coordinación de Diseño de Proyectos de Explotación del Activo de Producción Ku-Maloob-Zaap.

2.- Coordinación de Operación de Pozos e Instalaciones de Explotación Sector B de! Activo de Producción Ku-
Maloob-Zaap.

3.- Coordinación de Diseño de Proyectos de Explotación del Activo de Producción Cantarell. EN

4.- Coordinación de Operación de Pozos e Instalaciones de Explotación Sector Sur del Activo de Producción
Cantarell.

5.- Coordinación de Diseño e Ingeniería de Proyectos de la Gerencia del Proyecto de Desarrollo Ayatsil — Tekel.

“Área Responsable de la Administración y Supervisión de la Ejecución del Contrato”:

1.- Superintendecia de productividad de Pozos de la coordinación de Diseño de Proyectos del Activo de
Producción Ku-Maloob-Zaap.

2.- Superintendencia de Operación de Pozos de la Coordinación de Operación de Pozos e Instalaciones «)

Explotación Sector B del Activo de Producción Ku-Maloob-Zaap.

AP "7 14 .
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 5 de 50

3.- Superintendencia de productividad de Pozos de la coordinación de Diseño de Proyectos del Activo de
Producción Cantarell.

4.- Superintendencia de Operación de Pozos de la Coordinación de Operación de Pozos e Instalaciones de
Explotación Sector Sur del Activo de Producción Cantarell.

5.- Superintendencia de Ingeniería de Producción de la Coordinación de Diseño e Ingeniería de Proyectos de la
Gerencia del Proyecto de Desarrollo Ayatsil — Tekel.
Así como las definidas en el Anexo “6” denominado Anexo de Definiciones.

Vistas las declaraciones y definiciones que anteceden, las partes expresan su consentimiento para
comprometerse a las siguientes:

CLÁUSULAS

PRIMERA.- OBJETO DEL CONTRATO

PEP encomienda y el PROVEEDOR se obliga a ejecutar de conformidad con el presente Contrato “B” y sus
anexos, los servicios consistentes en él: “ASEGURAMIENTO DE FLUJO CON SISTEMA ARTIFICIAL BEC
INCLUYENDO EL EQUIPO SUPERFICIAL Y SUBSUPERFICIAL”, de conformidad con el Anexo “BG”, el citado
anexo indica de manera enunciativa y no limitativa el total de pozos a intervenir; el presente contrato corresponde
al 30% (treinta por ciento) del monto total autorizado.

Las actividades a que se obliga cada una de las partes que en su carácter de PROVEEDOR suscribe el presente

Contrato, se señalan en el Anexo "PC” "Convenio Privado de Participación Conjunta”, que forma parte integrante
del presente contrato.

SEGUNDA, - VIGENCIA

La vigencia del presente contrato inicia a partir de la fecha de firma y concluye hasta que se formalice el acto
jurídico mediante el cual se extingan en su totalidad los derechos y obligaciones de las partes.

TERCERA.- PLAZO Y LUGAR DE LOS SERVICIOS

El PROVEEDOR se obliga a ejecutar los servicios objeto de este contrato, en 1,679 (mil seiscientos setenta y
nueve) días naturales, contados a partir del día 28 de mayo de 2012 y a concluirlos a mas tardar el día 31 de

diciembre de 2016 conforme a las Ordenes de Servicio que emita PEP, de acuerdo a las condiciones descritas
en los anexos, mismos que forman parte integrante de este contrato. EN

La solicitud y aceptación de las órdenes de servicio estarán regidas por lo establecido en el Anexo “BG” y el
Anexo “3” denominado "Formato de orden de servicio”.

Los plazos de ejecución de los servicios por orden de servicio se establecerán en la solicitud correspondiente
cuyos formatos forman parte del Anexo “3”, el plazo será contado a partir de la fecha de la recepción de las

órdenes por parte del PROVEEDOR.
> 15
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 6 de 50

PEP se obliga a tener oportunamente y en condiciones adecuadas para el inicio de los servicios, el (los) sitio(os)
en que deberá(n) realizarse los mismos objeto de este contrato.

No se contabilizará como día de ejecución de los servicios, todo aquél en que no se hayan prestado los servicios
por caso fortuito o causas de fuerza mayor, según sea el caso, de conformidad con la cláusula denominada
“Caso Fortuito o Fuerza Mayor” o por motivos imputables a PEP.

La ejecución de los servicios por parte del PROVEEDOR se realizarán en las instalaciones costa fuera y/u
oficinas administrativas de la Región Marina Noreste de PEP, así como en instalaciones del PROVEEDOR.
Conforme a las condiciones descritas en los anexos, mismos que forman parte integrante de este contrato.

CUARTA- REMUNERACIÓN

4.1 Monto

El monto máximo del contrato que PEP podrá ejercer para el presente contrato “B” es de:

Monto Máximo: $294,327,265.94 USD Son: (Doscientos noventa y cuatro millones trescientos veintisiete mil
doscientos sesenta y cinco dólares americanos 94/100 USD) y el:

Monto Mínimo: $114,000,000.00 USD Son: (Ciento catorce millones de dólares americanos 00/100 USD).

El monto máximo se ejercerá en los años del 2012 al año 2018 de la forma siguiente:
En el año 2012, el monto máximo a ejercer para este ejercicio fiscal será de: $26'817,636.30 USD Son:
(Veintiséis millones ochocientos diecisiete mil seiscientos treinta y seis dólares americanos 30/100 USD).

En el año 2013, el monto máximo a ejercer para este ejercicio fiscal será de: $45'552,070.50 USD Son:
(Cuarenta y cinco millones quinientos cincuenta y dos mil setenta dólares americanos 50/100 USD).

En el año 2014, el monto máximo a ejercer para este ejercicio fiscal será de: $60'810,232.20 USD Son: (Sesenta
millones ochocientos diez mil doscientos treinta y dos dólares americanos 20/100 USD).

En el año 2015, el monto máximo a ejercer para este ejercicio fiscal será de: $72'882,205.20 USD Son: (Setenta
y dos millones ochocientos ochenta y dos mil doscientos cinco dos dólares americanos 20/100 USD).

En el año 2016, el monto máximo a ejercer para este ejercicio fiscal será de: $88'265,121.74 USD Son: (Ochenta
y ocho millones doscientos sesenta y cinco mil cientos veintiin dólares americanos 74/100 USD).

PEP pagará de acuerdo con lo indicado en el punto 4.3 siguiente, previa retención de impuestos de acuerdo con
las Leyes aplicables, menos cualquier deducción que proceda conforme al presente contrato.

El precio unitario de los servicios se especifica por partida en los Anexos “C”, *C1” y "C2” de! presente contrato.

4.2 Facturación AS
El PROVEEDOR previo a presentar sus facturas, deberá entregar a PEP en un plazo no mayor a 05 (cinco) días

naturales posterior al período mensual lo indicado en el Anexo "5” denominado “Documentación para aceptación
de órdenes de servicio”. Las facturas deberán ser presentadas a ventanilla única o enviadas por bóveda
electrónica de PEP, posterior a la recepción de la addenda enviada por PEP a través de correo electrónico, lo
anterior, para el inicio de trámite de pago en la Ventanilla Única de la Región Marina Noreste, ubicada en el
Edificio Administrativo !, Planta Baja, Ala Oriente, Calle 33 No. 90 Col. Burócratas Ciudad del Carmen,
Campeche, C.P. 24160, y proceder en los términos que se establecen en este contrato El PROVEEDOR
presentará sus facturas abarcando periodos mensuales, de conformidad con to establecido en el Anexo “BG” y
en la normatividad vigente de PEP,

y

> y 1500
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V./B.H, Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 7 de 50

El PROVEEDOR al momento de tacturar, deberá hacer referencia a este contrato, a la partida ejecutada, la

unidad de medida y al precio unitario de los servicios establecidos en los anexos *C”, 'C1” y *C2" del presente
contrato.

En caso de que las facturas entregadas por el PROVEEDOR Para su pago, presenten errores o deficiencias,
PEP dentro de los 03 (tres) días hábiles siguientes al de su recepción, indicará por escrito al PROVEEDOR las
deficiencias que deberá corregir. El periodo que transcurre a partir de la entrega del citado escrito y hasta que el
PROVEEDOR presente las correcciones, no se computará para efectos del plazo establecido en "Condiciones y
Forma de Pago”. Una vez corregida la factura correspondiente, reiniciará el cómputo del plazo mencionado.

El PROVEEDOR efectuará todos sus trámites de pago a través de la bóveda electrónica de PEP o en Ventanilla
Única de la Región Marina Noreste, ubicada en el Edificio Administrativo 1, Planta Baja, Ala Oriente, Calle 33 No.
90 Col. Burócratas Ciudad del Carmen, Campeche, C.P. 24160 mediante el uso de la contraseña que le sea
otorgada para tales efectos.

4.3 Condiciones y Forma de Pago

PEP pagará al PROVEEDOR el importe de los servicios ejecutados y aceptados de acuerdo con las condiciones
establecidas en este contrato, a los 20 (veinte) días naturales contados a partir de la fecha de recepción y
aceptación de la factura.

Las obligaciones de pago denominadas en moneda extranjera para ser cumplidas en la República Mexicana, se
solventarán en moneda nacional al tipo de cambio vigente que publique el Banco de México en el Diario Oficial
de la Federación el dia anterior a la fecha en que se haga dicho pago

Si el PROVEEDOR no entrega sus facturas en el plazo antes mencionado, el pago que realice PEP no cubrirá la
diferencia cambiaria que, en su caso, resultare entre la fecha en que se debió pagar originalmente y el día en
que el mismo se hizo efectivo.

Cuando la fecha de vencimiento sea día inhábil bancario en la plaza de pago se aplicará el criterio siguiente:

VENCIMIENTO INHÁBIL.. PAGO:
Domingo Día hábil posterior
Sábado Día hábil anterior
Lunes a jueves Dia hábi! posterior
Viernes Día hábil anterior

En el caso particular del jueves y viernes de Semana Santa, el pago se efectuará al día hábil siguiente.

Los pagos al PROVEEDOR se efectuarán invariablemente mediante depósito bancario en la cuenta que para tal
efecto haya comunicado por escrito a PEP. En caso de que el PROVEEDOR realice un cambio de cuenta
durante la vigencia del contrato, que no sea consecuencia, ni implique una cesión de derechos de cobro, bastará
con que lo comunique a PEP a través de la Ventanilla Única de la Región Marina Noreste, ubicada en el Edificio
Administrativo |, Planta Baja, Ala Oriente, Calle 33 No. 90 Col. Burócratas Ciudad del Carmen, Campeche, C.P.
24160, con antelación a la presentación a la citada ventanilla única de la(s) factura(s) subsecuente(s) de que se,

trate. i Y
y ó

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 8 de 50

Una vez realizado el pago, el PROVEEDOR tendrá 05 (cinco) días hábiles para solicitar aclaraciones sobre
cualquier aspecto del mismo; transcurrido dicho plazo sin que se presente reclamación alguna, éste se
considerará definitivamente aceptado y sin derecho a ulterior reclamación.

En los casos de atraso o incumplimiento en los pagos por parte de PEP, a solicitud del PROVEEDOR, deberá
pagar gastos financieros conforme a una tasa que será igual a la establecida por la Ley de Ingresos de la
Federación, en los casos de prórroga para el pago de créditos fiscales, Dichos pagos empezarán a generarse
cuando las partes tengan definido el importe a pagar y se calcularán sobre las cantidades no pagadas,

debiéndose computar por días naturales desde que sean determinadas y hasta la fecha en que se pongan

efectivamente las cantidades a disposición del PROVEEDOR.

El PROVEEDOR, siempre y cuando no tenga adeudos vencidos y los servicios hayan sido ejecutados conforme
a lo especificado en este contrato, podrá solicitar la condición de pronto pago cuando acepte el porcentaje de
descuento que resulte de aplicar la Tasa de Interés Interbancaria de Equilibrio (THE) de 28 (veintiocho) días, más
cuatro puntos porcentuales, que se encuentre vigente con 02 (dos) dias hábiles previos a la fecha valor en que
se presente la solicitud de "Pronto Pago”. En caso de que dejara de publicarse la tasa TIE, se utilizará la que
determine el Banco de México en sustitución de ésta. En todos los casos, el porcentaje obtenido se deberá
multiplicar por el número de días por los que el PROVEEDOR solicite el adelanto del pago.

Para tal efecto, deberá presentar la solicitud correspondiente en los términos establecidos por la Dirección
Corporativa de Finanzas, por lo menos, con 03 (tres) días hábiles de anticipación a la fecha en que deba
efectuarse el pago en forma adelantada, misma que deberá contener la siguiente leyenda "Bajo protesta de decir
verdad, manifiesto que los documentos que se presentan para pronto pago objeto de esta solicitud, no se
encuentran en trámite de descuento para financiamiento ante ninguna institución financiera que implique que el
pago se encuentra comprometido o cedido a un tercero”, y presentar Nota de Crédito a favor de PEP bajo el
concepto de “descuento por pronto pago" misma que deberá reunir los requisitos fiscales establecidos en los
arts. 29 y 29-A del Código Fiscal de la Federación. El pago estará sujeto a la disponibilidad presupuestal en flujo
de efectivo en PEP.

Baker Hughes de México, S, de R. L. de C.V. será quien presente las facturas de todos y cada uno de los
pagos derivados del presente contrato.

Las partes que suscriben el presente contrato en su carácter de el PROVEEDOR, sin perjuicio del convenio de
proposición conjunta señalado en la declaración 2.12 del presente contrato, han celebrado un contrato de
asociación en participación, por lo que, con base en el mismo, en relación con el presente contrato y en términos
del artículo 17-B del Código Fiscal de la Federación, acuerdan que Baker Hughes de México, S. de R. L. de
C.V. será quien presente las facturas de todos y cada uno de los pagos derivados de este contrato; en el
entendido de que PEP no será responsable por ia forma en que Baker Hughes de México, S. de R. L. de C.V.,
distribuya o participe de las utilidades o de las pérdidas respecto de las cantidades que reciba con motivo del
presente contrato.

4.4 Pagos en exceso

En caso de que existan pagos en exceso que haya recibido el PROVEEDOR, éste deberá reintegrar las
cantidades pagadas en exceso, más los intereses correspondientes conforme a la tasa que establezca la Ley de
Ingresos de la Federación en los casos de prórroga para el pago de créditos fiscales. Los intereses se calcularán
sobre las cantidades pagadas en exceso en cada caso y se computarán por días naturales desde ja fecha del
Pago hasta la fecha en que se pongan efectivamente las cantidades a disposición de PEP. Por lo que PEP
procederá a deducir dichas cantidades de las facturas subsecuentes, así como también del finiquito
correspondiente, o bien el PROVEEDOR cubrirá dicho pago con cheque certificado a favor de PEP.

yl

Ñ

NW
N
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V./B, H. Services, S.A. de C.V,
(Propuesta conjunta)

Hoja 9 de 50
4.5 Ajustes de precios

PEP, de conformidad con lo establecido en los artículos 60 y 61 de la Ley de Petróleos Mexicanos, 62 último
párrafo del Reglamento de la Ley de Petróleos Mexicanos y 56 de las Disposiciones Administrativas de
Contratación en materia de Adquisiciones, Arrendamientos, Obras y Servicios de las Actividades Sustantivas de
carácter Productivo de Petróleos Mexicanos y Organismos Subsidiarios, podrá realizar ajustes a las
remuneraciones del presente Contrato por la variación de precios de mercado de los insumos que integran los
Precios Unitarios, de conformidad con lo siguiente:

Las partes acuerdan la revisión y ajuste de precios de los servicios pactados en este contrato, cuando a partir del
acto de la presentación y apertura de proposiciones ocurran circunstancias no previstas de orden económico que
determinen un aumento o reducción de los Costos Directos de los servicios, dichos costos, cuando procedan,
serán ajustados conforme a los procedimientos siguientes:

4.5.1 Para las remuneraciones pactadas en dólares

Los ajustes se calcularán a partir del Mes en que se haya producido el incremento o decremento en el costo de
los insumos en dólares, respecto de los servicios prestados, conforme a la orden de servicio requerido.

Para efectos de cada una de las revisiones y ajustes de los precios que se presenten durante la prestación de los
servicios, el Mes de origen de éstos, será el correspondiente al del acto de presentación y apertura de
proposiciones.

Los incrementos o decrementos de los precios, se determinará utilizando las incidencias de los insumos de los
servicios ejecutados, conforme a las órdenes de servicio convenidas durante el desarrollo del contrato, y las
variaciones de los índices de cada insumo, de: a) materiales, maquinaria, equipo y servicios serán con base a
Producer Price index Commodity Data, Not Seasonally Adjusted y b) para la mano de obra lo señalado por
Employment Cost Index, Wages and salaries, Private industry, index number, Ail workers, Not Seasonally
Adjusted; ambos que publica el Bureau of Labor Statistics en su sitio oficial de internet,

Para efectos de esta cláusula, se aplicará en forma particular para las remuneraciones pactadas en dólares, las
formulas que a continuación se expresan:

n n
Pi= 2 ZNm- 2 ZOm
ms1 m=1

ZNm = [ ZOm * (INm/IOm) ]

En donde:

Pi = Porcentaje de incremento
2  =Sumadelos "n" términos.

m__ = Número de insumos diferentes que pueden ir de 1 hasta "n".

ZNm  = Proporción o incidencia en que interviene el insumo "m" en el costo directo de los
servicios actualizado

ZOm = Proporción o incidencia en que interviene el insumo "m" en el costo directo de [os
servicios en la fecha del acta de presentación y apertura de proposiciones.

po - 19

'
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
E (Propuesta conjunta)

Hoja 10 de 50

INm = Para el insumo "m” son los Índices Producer Price Index Commodity Data, Not Seasonally
Adjusted que publica el Bureau of Labor Statistics y Employment Cost Index, Wages and
salaries, Private industry, Index number, All workers, Not Seasonally Adjusted que publica el
Bureau of Labor Statistics en la fecha de actualización.

lOm = Para el insumo “m” son los Índices Producer Price Index Commodity Data, Not

Í Seasonally Adjusted que publica el Bureau of Labor Statistics y Employment Cost Index, Wages
and salaries, Private industry, Index number, All workers, Not Seasonally Adjusted que publica el
Bureau of Labor Statistics en la fecha del acta de presentación y apertura de proposiciones.

El factor de ajuste de precios aplicable a las órdenes de servicio se calculará de la manera siguiente:

FA= Pi/100 +1
Donde:
Pi = Porcentaje de incremento
! FA = Factor de ajuste de precios
Para el análisis del cáículo del ajuste de precios, de las órdenes de servicios de Ingeniería de Cuartos de Control
y Equipos de Control BEC (partidas 1.1 a la 1.3), Ingeniería de BEC (partidas 5.1 y 5.2), Inspección, Evaluación y
Diagnóstico a Variador de Frecuencia de Baja Tensión (partida 4.16) e Inspección, Evaluación y Diagnóstico a

: Variador de Frecuencia de Media Tensión (partida 4.17), se aplicarán los porcentajes de incidencia de! insumo
: (ZOm) y los Índices establecidos en la tabla adjunta relacionados directamente a los insumos siguientes:

| INSUMO (M) O A ÍNDICES

se Producer Price Index Commodity Data
Materiales 5.00% Group: All commodities Series ld: VWPUDODODO0O

Employment Cost Index, compensation wages and
salaries, sector Private Industry, periodicity index

Mano de Obra 90.00% number, Not seasonally adjusted, Series Id.

: CIU20200000000001_All workers

ari Producer Price Index Commodity Data
Maquinaria y/o equipo | 5.00% Group: Machinery and equipment Series ld: WPU11

Porcentaje Total de Incidencias = 100.00 % ES
Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio de Suministro de Variadores de
Frecuencia (partidas 2.1 a la 2.4), se aplicarán los porcentajes de incidencia del insumo (ZOm) y los índices
establecidos en la tabla adjunta relacionados directamente a los siguientes insumos:

0 0 2 AN
Contrato “B” No, 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 11 de 50

INSUMO (M)

PORCENTAJE DE INCIDENCIA
DEL INSUMO (ZOm)

ÍNDICES

Materiales 89.57%

Producer Price Index Commodity Data
Group: Machinery and equipment, item: Electrical
machinery and equipment Series ld: WPU117

Mano de Obra 10.23%

Employment Cost Index, compensation wages and
salaries, sector Private industry, periodicity index
number, Not seasonally adjusted, Series ld.
CiU20200000000001 All workers

Maquinaria y/o equipo | 0.20%

Producer Price Index Commodity Data
Group: Machinery and equipment Series ld: WPU11

Porcentaje Total de incidencias = 100.00 %

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio de Mantenimiento de Variador de
Frecuencia (partidas 4.1 a la 4.15), se aplicarán los porcentajes de incidencia del insumo (ZOm) y los índices
establecidos en la tabla adjunta relacionados directamente a los insumos siguientes:

INSUMO (M) o O NCIA | INDICES
4 Producer Price Index Commodity Data
Materiales 5.00% Group: All commodities Series ld: WPLUO0000000
Employment Cost Index, compensation wages and
salaries, sector Private Industry, periodicity index
Mano de Obra 80.00% number, Not seasonally adjusted, Series ld.
CIU20200000000001 All workers

Maquinaria y/o equipo | 15.00%

Producer Price Index Commodity Data
Group: Machinery and equipment Series Id: WPU11

Porcentaje Total de Incidencias = 100,00 %

Y

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio de Suministro del Cuarto de Control
(partidas 3.1 a la 3.9), se aplicarán los porcentajes de incidencia (ZOm) y los índices establecidos en la tabla
adjunta relacionados directamente a los insumos siguientes:

6)

Y

EN
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 12 de 50
O O
Materiales 72.48% Producer Price Index Commodity Data

Group: All commodities Series ld: WPUO00DO000

Employment Cost Index, compensation wages and
salaries, sector Private Industry, periodicity index
Mano de Obra 22.20% number, Not seasonally adjusted, Series ld.
CIU2020000000000| All workers

s a L 0) Producer Price Index Commodity Data Group:
Maquinaria y/o equipo [5.28% Machinery and equipment Series ld: WPU11

Porcentaje Total de incidencias = 100.00 %

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio de Adquisición de Componentes de
Fondo para el Aseguramiento de Flujo (partida 12.1), se aplicarán los porcentajes de incidencia (ZOm) y los
Índices establecidos en la tabla adjunta relacionados directamente a los insumos siguientes:

INSUMO (M) PORCENTAJE DE INCIDENCIA

DEL INSUMO (20m) ÍNDICES

Producer Price Index Commodity Data: Group 11
o Machinery and equipment, Not seasonally adjusted,
Materiales 80.00% serie item WPU1178 Electronic components and
accessories

Employment Cost Index, compensation wages and
salaries, sector Private Industry, periodicity index
Mano de Obra 20.00% number, Not seasonally adjusted, Series Id.
CIU20200D0000000! All workers

Porcentaje Total de Incidencias = 100.00 %

El anterior análisis del cáículo del ajuste de precios únicamente aplicará a los componentes de las partidas 3.67 a
la 6.00 y de las partidas 6.14 a la 6.40 del Anexo C-2.

Para los servicios de instalación y optimización de los equipos BEC. IN

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio de Instalación de BEC (partidas 6.1 y
6.2) y Recuperación de BEC (partidas 7.1 y 7.2), se aplicarán los porcentajes de incidencia del insumo (ZOm) y
los índices establecidos en la tabla adjunta relacionados directamente a los insumos siguientes:

Y » AN
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B, H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 13 de 50

INSUMO (M) PORCENTAJE DE INCIDENCIA

DEL INSUMO (20m) ÍNDICES

Employment Cost index, compensation wages and

Mano de Obra 98.00% salaries, sector Private Industry, periodicity index

number, Not seasonally adjusted, Serie ld.
CiU20200000000001_All workers

Producer Price Index Commodity Data: Group 11

Maquinaria y/o equipo | 2.00% Machinery and equipment, item WPU 11720501
Test equipment for electrical characteristics and
L signals

Porcentaje Total de Incidencias = 100.00 %

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio de Optimización de la Operación del
sistema BEC (partida 8.1), se aplicarán los porcentajes de incidencia del insumo (ZOm) y los Índices
establecidos en la tabla adjunta relacionados directamente a los insumos siguientes:

INSUMO (M) PORCENTAJE DE INCIDENCIA

DEL INSUMO (ZOm) ÍNDICES

Employment Cost Index, compensation wages and

Mano de Obra 98.00% salaries, sector Private Industry, periodicity index

number, Not seasonally adjusted, Serie ld.
CIU20200000000001 AH workers

Producer Price Index Commodity Data: Group 11
Machinery and equipment, item  WPU 11720501
Test equipment for electrical characteristics and

signais

Maquinaria y/o equipo | 2.00%

Porcentaje Total de Incidencias = 100.00 %

Para los servicios de Instalación y Equipamiento de Sistema de Transmisión y Monitoreo de Datos
Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio del Suministro, Instalación,

Equipamiento, Transmisión, Monitoreo de Datos en tiempo real tipo 1 (partida 10.1), se aplicarán los porcentajes
de incidencia del insumo (ZOm) y los índices establecidos en la tabla adjunta relacionados directamente a los

insumos siguientes:
0)

AA

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 14 de 50
INSUMO (M) DELINSUMO (Zom) INCIDENCIA | inp1cES
Materiales 60.00% Producer Price Index Commodity Data

Group: All commodities Series ld: VWYPUODO0000O

1
Employment Cost Index, compensation wages and
salaries, sector Private Industry, periodicity index
Mano de Obra 30.00% number, Not seasonally adjusted, Series ld.
CIU2020000000000! Al! workers

Producer Price Index Commodity Data Group:

a , o
Maquinaria y/o equipo | 10.00% Machinery and equipment Series ld: WPU11

Porcentaje Total de Incidencias = 100.00 %

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio del Suministro, instalación,
Equipamiento, Transmisión, Monitoreo de Datos en tiempo real tipo 2 (partida 10.2), se aplicarán los porcentajes
de incidencia de! insumo (ZOm) y los índices establecidos en la tabla adjunta relacionados directamente a los
insumos siguientes:

INSUMO (M) PORCENTAJE DE INCIDENCIA

DEL INSUMO (ZOm) ÍNDICES

ds Producer Price Index Commodity Data
Materiales 65.00% Group: All commodities Series ld: WPUO0ODO000

Employment Cost Index, compensation wages and
salaries, sector Private industry, periodicity index
Mano de Obra 30.00% number, Not seasonally adjusted, Series Id.
CIU20200000000001 All workers

TF Producer Price Index Commodity Data Group:

Maquinaria y/o equipo [5.00% Machinery and equipment Series ld: WPU11

Porcentaje Total de Incidencias = 100.00 % AN

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio del Suministro, Instalación,
Adecuación, Interconexión, Pruebas e Integración de Equipo de Control Superficial al Sistema Digital de
Monitoreo y Control (partida 13.1), se aplicarán los porcentajes de incidencia del insumo (ZOm) y los índices
establecidos en la tabla adjunta relacionados directamente a los insumos siguientes:

/

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 15 de 50

PORCENTAJE DE INCIDENCIA
INSUMO (M) DEL INSUMO (ZOm) ÍNDICES

ii Producer Price Index Commodity Data
Materiales 80.00% Group: All commodities Series ld: WPUODO0O0OO

Employment Cost Index, compensation wages and
salaries, sector Private industry, periodicity index
Mano de Obra 30.00% number, Not seasonally adjusted, Series Id.
CIU20200000000001 All workers

Producer Price Index Commodity Data Group:

nar s o
Maquinaria y/o equipo [10.00% Machinery and equipment Series ld: WPU11

Porcentaje Total de Incidencias = 100.00 %

Para los servicios de aseguramiento de flujo.

Los precios unitarios diarios por componente propuestos se ajustarán a partir de la fecha de presentación de las
propuestas hasta la fecha de emisión de la orden de servicio de Arrendamiento de Componentes de Fondo para
el Aseguramiento de Flujo, correspondiente, como se establece a continuación:

Para el análisis del cálculo del ajuste de precios, de las órdenes de servicio de Arrendamiento de Componentes
de Fondo para e! Aseguramiento de Flujo (partida 11.1), se aplicarán los porcentajes de incidencia (ZOm) y los
índices establecidos en la tabla adjunta relacionados directamente a los insumos siguientes:

INSUMO (M) PORCENTAJE DE INCIDENCIA

DEL INSUMO (ZOm) ÍNDICES

Los componentes dej Producer Price Index Commodity Data: Group 10
las partidas 1.70 —| Metals and metal products, Not seasonally adjusted,
1.72 y de las parlidas| serie item VWPU 10260314 Copper and copper

1.76 —- 2.03 del Anexo alloy wire 3 cable, bare 8 tinned
C-1 (cables de

Materiales 98.00% — | diferentes
características)

Producer Price Index Commodity Data: Group 11

Componentes e Machinery and equipment, Not seasonally adjusted,
Pa C-1 serie item WPU 1141 Pumps, compressors, and
equipment,

Employment Cost Index, compensation wages and
salaries, sector Private Industry, periadicity index
Mano de Obra 2.00% number, Not seasonally adjusted, Serie !d.
CIU2020000000000! All workers

Porcentaje Total de Incidencias = 100.00 % (0

2

ON
Contrato “'B” No. 422212301
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 16 de 50

Si durante la ejecución del contrato un BEC que está siendo instalado substituye a un BEC que está Fuera de
Operación, por causas imputables al Proveedor, de conformidad con el Contrato al BEC de reemplazo una vez
instalado, se le continuará pagando la Tarifa Diaria del BEC que dejó de funcionar, incluido el ajuste de precios
determinado a la fecha de emisión de la orden de servicio original de Arrendamiento de Componentes de Fondo
para el Aseguramiento de Flujo,

Si durante la ejecución del contrato un BEC que está siendo instalado substituye a un BEC que está Fuera de
Operación, por causas imputables a PEP, o después de la vida útil mínima del BEC, y PEP le solicita un nuevo
BEC al Proveedor, de conformidad con el Contrato, aplicará el ajuste de precios que se determine a la fecha de
emisión de la nueva orden de servicio emitida por PEP.

El Proveedor podrá solicitar por una sola ocasión durante la vida útil mínima del equipo BEC el ajuste de los
precios, a los doce meses posteriores a la determinación del ajuste de precios de la orden de inicio del servicio
para el Arrendamiento de Componentes de Fondo para el Aseguramiento de Flujo.

El ajuste a los precios de los servicios objeto del contrato, asimismo la forma y términos en la que el
PROVEEDOR deberá presentar su solicitud de ajuste de precios, será la siguiente:

a). El factor de ajuste calculado bajo este procedimiento solo será aplicable para el periodo calculado y no podrá
ser aplicado para uno distinto, ya que podrá el PROVEEDOR solicitar los factores de ajuste para cada
periodo, PEP emitirá por escrito la resolución que proceda.

b). En los casos de atraso en el suministro de los bienes o la ejecución de los servicios por causas imputables al
PROVEEDOR, el ajuste de precios aplicará hasta la fecha de entrega o de prestación del servicio
originalmente pactado o modificado mediante el convenio correspondiente, en el entendido de que la
penalización se calculará sobre el precio ajustado.

G). En caso de prórroga en el contrato por causas de caso fortuito o fuerza mayor, el ajuste de precios procederá
durante el período de la prórroga.

a). Siempre y cuando PEP haya resuelto por escrito el aumento, el pago de los ajustes se realizará conforme a la
cláusula de remuneración y forma de pago; en caso de que PEP resuelva la reducción, el PROVEEDOR
deberá presentar la nota de crédito que corresponda al área requirente, en el periodo de pago inmediato
siguiente a la fecha en que se le comunique por escrito, dicha resolución.

e). El PROVEEDOR se obliga a que dentro de un plazo de 15 (quince) días naturales siguientes a la recepción
del oficio de resolución de ajuste, entregará una póliza de fianza al área contratante de PEP, que garantice
el 10% de dicho ajuste autorizado, emitido por la afianzadora que garantizó la obligación principal, la falta de
presentación oportuna de la fianza, facultará a PEP para no efectuar el pago de dicho ajuste, hasta en tanto
se presente la garantía respectiva.

4). En el caso de que se presenten decrementos en los índices de referencia en función del último precio
autorizado, el PROVEEDOR se obliga a notificarlo a PEP y deberá boníficar en la presentación de sus
facturas, las cantidades que resulten aplicando el mecanismo pactado, y aún cuando el PROVEEDOR no lo
hubiere notificado, si PEP lo detecta, le solicitará que lo bonifique en su facturación más próxima. A

9). Cuando la documentación mediante la que se promuevan los ajustes de precios sea deficiente o se encuentre
incompleta, PEP se lo notificará por escrito al PROVEEDOR, para que en el plazo de 10 (diez) días hábiles
a partir de que le sea requerido, subsane la deficiencia o complemente la información solicitada. Asimismo,
el plazo para que PEP notifique la resolución que proceda, contará a partir de que el PROVEEDOR subsane
la deficiencia o complemente la información. Si al término del plazo concedido, el PROVEEDOR hace caso

omiso a la notificación, se tendrá como no presentada la solicitud de ajuste a la remuneración. N '

N
ZN
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 17 de 50

h). El PROVEEDOR deberá presentar la solicitud de ajuste de precios a la Subgerencia de Recursos Materiales,
Noreste de PEP (con copía al área a cargo de la supervisión del contrato), acompañado de la
documentación siguiente:

Solicitud de ajuste de precios,

Copia del acta de presentación y apertura de proposiciones

Copia del oficio de inicio de los servicios ó minuta de junta de arranque.

Copia del contrato y sus anexos.

El análisis de la determinación del factor de ajuste de precios.

Estudio del factor de ajuste de precios.

Copia de los índices considerados en su estudio.

Copia de convenios modificatorios autorizados durante la vigencia del contrato con sus
respectivos anexos.

PSADAALN

Lo indicado en los puntos No. 2, 3 y 4, serán entregados por única vez con la primera solicitud de ajuste de
precios.

i). Los ajustes se calcularán a partir de la fecha en que se haya producido el incremento o decremento de los
precios en dólares, con respecto a la fecha del acta de presentación y apertura de proposiciones u oficio de
presentación de las mismas.

j). La revisión será promovida a solicitud escrita del PROVEEDOR, en un plazo que no excederá los 60 (sesenta)
dlas naturales, contados a partir de que el Bureau of Labor Statistics de los United States Departament of
Labor, actualicen en su página oficial en intenet los índices de precios aplicables ai periodo de la solicitud de
ajuste de precios, en el entendido que transcurrido dicho plazo precluye el derecho para reclamar el pago.

k). En lo correspondiente a los últimos meses de ejecución de los servicios, en el caso de que los Índices
respectivos no hayan sido actualizados en el sitio oficial en internet del Bureau of Labor Statistics de los
United States Departament of Labor, a la terminación del plazo del contrato o a la terminación de los servicios,
el PROVEEDOR deberá presentar su solicitud de ajuste de precios, hasta un día antes de dicha conclusión.
En el caso de que la recepción de los servicios se efectúe antes de que el Bureau of Labor Statistics de los
United States Departament of Labor, actualicen los indices respectivos en su sitio oficial en internet, el
PROVEEDOR además deberá manifestar en el acta entrega recepción final de los servicios, que su solicitud
de ajuste de precios correspondiente al último mes de ejecución de los servicios se encuentra en elaboración,
ya que de no hacerlo precluye el derecho para reclamar el PROVEEDOR el pago. Asimismo, la resolución del
factor de ajuste de precios, quedará condicionada a la presentación de su estudio correspondiente
acompañado a lo estipulado en el inciso “h”.

)). La formalización del ajuste de precios se efectuará mediante el oficio de resolución que acuerde el aumento o
reducción correspondiente, en consecuencia no se requerirá de convenio alguno.

m). PEP, dentro de los 60 (sesenta) días naturales siguientes a que el PROVEEDOR promueva debidamente el
ajuste de precios, deberá emitir por oficio la resolución que proceda.

n). Los precios originales pactados en este contrato, permanecerán tijos hasta la terminación de los servicios
contratados.

46 Retenciones

El PROVEEDOR acepta que de las facturas que se le cubran, se haga en cada una las siguientes retenciones:

yv
p EN
Contrato “B” No, 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 18 de 50

A) EL CINCO AL MILLAR del monto de los servicios ejecutados, que se destinará a la Secretaría de la
Función Pública por concepto de derechos por el servicio de inspección, vigilancia y control de los
servicios y que PEP entregará a la Tesorería de la Federación, de conformidad con el artículo 191 de la
Ley Federal de Derechos.

QUINTA.- PENALIZACIONES

Las partes en el presente contrato, acuerdan que en caso de que por causas imputables al PROVEEDOR,
existan incumplimientos o atrasos en la ejecución de los servicios, PEP le aplicará penas convencionales en los
Supuestos siguientes:

l. Incumplimiento de la vida útil mínima del equipo BEC;

ll. Poratraso en la orden de servicio;

lIf.. Por atraso en la aceptación del BEC de conformidad con las órdenes de servicio de instalación;
IV. Incumplimiento de las obligaciones relativas al contenido nacional;

l. INCUMPLIMIENTO DE LA VIDA ÚTIL MÍNIMA DEL EQUIPO BEC

El PROVEEDOR se obliga a garantizar una Vida Útil Mínima de 02 (dos) años para sistemas BEC
Convencionales, y una Vida Útil Minima para Sistemas Duales de 3.5 (tres y medio) años contados a partir
de la Fecha de Aceptación del equipo BEC instalado. En el supuesto de que no se logre la Vida Útil Mínima
para cada BEC instalado, las penalizaciones a las que se hará acreedor el PROVEEDOR se establecen en
el numeral 11 “Garantía de Vida Útil Mínima y Penalizaciones Convencionales” del Anexo “BG”.

ll. POR ATRASO EN LA ORDEN DE SERVICIO

Respecto de cada orden de servicio, las penalizaciones convencionales a las que el PROVEEDOR se haga
acreedor, se calcularán a partir del día siguiente del vencimiento del plazo pactado en la orden de servicio y
serán determinadas sobre el valor del bien o servicio amparado en la orden correspondiente a razón de 0.2
% (cero punto dos por ciento) por cada día de atraso y hasta 10 % (diez por ciento) del valor del bien o
servicio de la orden de que se trate.

La aplicación de penas convencionales no causará un cambio en los plazos y/o fechas que para la
conclusión de los servicios hayan sido establecidas en la orden de servicio, ni tampoco liberarán al
PROVEEDOR de su obligación de mejorar su progreso para lograr cumplir con cualquier plazo y/o fecha o
corregir la falla que lo impida.

Las penas convencionales a las que el PROVEEDOR se haga acreedor por atraso en la ejecución de los
servicios, se calcularán, a partir del día siguiente del vencimiento del plazo pactado para la ejecución de los
mismos o, en su caso, modificado mediante convenio.

lll... POR ATRASO EN LA ACEPTACIÓN DEL BEG DE CONFORMIDAD CON LAS ORDENES DE SERVICIO

DE INSTALACIÓN Ñ
En caso de que el PROVEEDOR incumpla con la Fecha Programada de Aceptación de la Instalación del
Equipo BEC, establecida en la Orden de Servicio correspondiente, PEP tendrá el derecho de imponer una
penalización convencional equivalente al 10% (diez por ciento) de la Tarifa Diaria para el BEC de que se

trate por cada día de retraso.
do 28
Iv.

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 19 de 50
INCUMPLIMIENTO DE LAS OBLIGACIONES RELATIVAS AL CONTENIDO NACIONAL

Si como resultado de la verificación del grado de contenido nacional establecido en la cláusula denominada
“Contenido Nacional” se determina que el contenido nacional de los servicios alcanzado por el
PROVEEDOR es menor al que se comprometió, en los términos del numeral 23 del Anexo “BG” de este
contrato, el Responsable de la Administración y Supervisión de la Ejecución del Contrato le aplicará una
pena convencional, que será determinada de acuerdo a lo establecido en el Anexo “BG” y que podrá ser
deducida de cualquier cantidad debida o pagadera al PROVEEDOR conforme al presente contrato hasta el
momento en que el PROVEEDOR regularice esta situación.

E! monto de las penalizaciones convencionales no podrá exceder del 10% (diez por ciento) del monto total del
contrato.

El PROVEEDOR acepta que PEP aplique las penalizaciones convencionales a que se refiere la presente
cláusula, con cargo a cualquiera de las opciones siguientes:

- Las facturas que se generen con motivo dei presente contrato.

- Mediante cheque certificado que ampare el importe correspondiente a dichas penalizaciones.

- Las facturas que genere el PROVEEDOR en cualquier otro contrato que tenga celebrado con PEP,
siempre y cuando el otro contrato prevea la posibilidad de tal deducción.

- — Cualquier pago a que tenga derecho el PROVEEDOR en cualquier otro contrato que tenga celebrado con
PEP, siempre y cuando el otro contrato prevea la posibilidad de tal deducción.

Para determinar la aplicación de las penalizaciones convencionales, no se tomarán en cuenta las demoras
motivadas por caso fortuito o fuerza mayor o cualquier otra causa no imputable al PROVEEDOR.

SEXTA.- CONTENIDO NACIONAL

El PROVEEDOR se obliga a cumplir con el porcentaje de contenido nacional al que se comprometió, en los
términos del Anexo “DA-19" de este contrato. Dicho porcentaje deberá ser cumplido no obstante las
subcontrataciones que realice.

Cualquier sustitución de equipos, materiales y/o proveedores de los originalmente propuestos por el
PROVEEDOR para fines del cumplimiento del porcentaje de contenido nacional, deberá ser autorizada por PEP,
siempre que ta! sustitución no implique variar el monto ni plazo del contrato y se cumplan las especificaciones del
mismo y el programa de ejecución. En todo caso el PROVEEDOR deberá cumplir con el porcentaje de contenido
nacional originalmente propuesto.

PEP podrá llevar a cabo, la verificación del cumplimiento del porcentaje de contenido nacional establecido en
esta cláusula, durante la ejecución de los servicios, una vez que el PROVEEDOR le haya proporcionado la
relación de los materiales y equipos diferentes a los de los servicios, con los cuales dará cumplimiento al
contenido nacional ofertado, así como la totalidad de las órdenes de servicio de los mismos relacionados en el
Anexo "BG",

Adicionalmente el PROVEEDOR deberá presentar a PEP, la manifestación de origen de tales equipos y Ñ
materiales de instalación permanente, en la que los fabricantes señalen el porcentaje de contenido nacional.
Dicho documento deberá cumplir con el formato y términos de llenado indicados en el Anexo LR

El incumplimiento por parte del PROVEEDOR a cualquiera de las obligaciones a que se refiere la presente

cláusula será sujeto de la penalización por *Incumplimiento de las obligaciones relativas a contenido nacional" en
los términos establecidos en la cláusula denominada *Penalizaciones”, del presente contrato y; asimismo, será

causal de rescisión de este acuerdo de voluntades. Y
y do y,
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 20 de 50
SEPTIMA.- CESIÓN DE DERECHOS Y OBLIGACIONES

El PROVEEDOR no podrá ceder o transferir, total o parcialmente, los derechos u obligaciones derivadas del
presente contrato, sin el consentimiento previo y por escrito de PEP, para lo cual el PROVEEDOR deberá
acreditar que la persona a la que pretende ceder o transferir las obligaciones y derechos del presente contrato
preserve las capacidades técnicas y financieras necesarias para cumplir con las obligaciones del PROVEEDOR,
excepto cuando se cedan la totalidad de los derechos de cobro, cuya cesión se realizará con la intervención del
área jurídica.

El PROVEEDOR podrá ceder sus derechos de cobro a favor de un intermediario financiero mediante
operaciones de Factoraje o Descuento Electrónico, y PEP otorga su consentimiento, siempre y cuando al
momento de registrarse la correspondiente Cuenta por Pagar en Cadenas Productivas y al acceder al Portal de
Nafin Cadenas Productivas, no exista impedimento legal o administrativo. En virtud de lo anterior, las partes se
obligan al procedimiento establecido en las “Disposiciones Generales a las que deberán sujetarse las
Dependencias y Entidades de la Administración Pública Federal para su incorporación al Programa de Cadenas
Productivas de Nacional Financiera, S.N.C.; Institución de Banca de Desarrollo".

OCTAVA.- CLÁUSULA FISCAL

Cada una de las partes cumplirá con las obligaciones fiscales que le corresponda, y pagará todas y cada una de
las contribuciones y demás cargas fiscales que conforme a las leyes federales, estatales y municipales de los
Estados Unidos Mexicanos, tengan obligación de cubrir durante la vigencia, ejecución y cumplimiento del
presente contrato y sus anexos. Lo anterior, sin perjuicio de las retenciones que PEP esté obligado a efectuar de
acuerdo con las leyes de la materia.

NOVENA.- GARANTÍAS
GARANTÍA DE CUMPLIMIENTO

El PROVEEDOR, a fin de garantizar el cumplimiento de las obligaciones derivadas del presente contrato, entregó
a PEP previo a la firma del contrato, póliza de fianza por el 10% (diez por ciento) del monto máximo del contrato
expedida por institución afianzadora autorizada, a favor de PEP.

El PROVEEDOR manifiesta expresamente:

(A) Su voluntad en caso de que existan créditos a su favor contra PEP de renunciar al derecho a compensar
que le concede la legislación sustantiva civil aplicable, por lo que otorga su consentimiento expreso para
que en el supuesto de incumplimiento de las obligaciones que deriven del presente contrato, se haga
efectiva la garantía otorgada, así como cualquier otro saldo a favor de PEP;

(8) Su conformidad de que la fianza se pague independientemente de que se interponga cualquier tipo de
recurso ante instancias del orden administrativo o no judicial;

(C) Su conformidad para que la fianza que garantiza el cumplimiento del contrato, permanezca vigente
durante la substanciación de todos los procedimientos judiciales o arbitrales y los respectivos recursos
que se interpongan con relación al presente contrato, hasta que sea dictada resolución definitiva que
cause ejecutoria por parte de la autoridad o tribunal competente,

(D) Su conformidad en obligarse conjuntamente con su afianzadora en el caso de reclamación, y con
fundamento en la facultad que le concede el artículo 118 bis de la Ley Federal de Instituciones de Fianzas,

) yo

30 sx
(E)

(F)

(G)

(H)

Y)

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 21 de 50

que la excepción de subjudicidad, se tendrá por justificada únicamente, si se exhibe copia sellada del
escrito de demanda, en el que conste que en el ejercicio de la acción principal, el fiado señala como
documento fundatorio de dicha acción, este contrato y que existe identidad entre las prestaciones
reclamadas y los hechos que soportan la improcedencia del reclamo, renunciando expresamente a
cualquier otra acepción que se pudiera dar a la excepción de subjudicidad o exigibilidad de la póliza de
fianza sujeta a controversia judicial o administrativa entre las partes de este contrato; así como a que en
este supuesto, la institución de fianzas entere el pago de la cantidad procedente en el día hábil inmediato
subsecuente al vencimiento del plazo de 30 (treinta) días naturales que le concede el artículo 93 de la Ley
Federal de Instituciones de Fianzas para resolver sobre la procedencia del reclamo;

Su aceptación para que la fianza de cumplimiento permanezca vigente hasta que las obligaciones
garantizadas hayan sido cumplidas en su totalidad a satisfacción de PEP en la inteligencia que la
conformidad para la liberación deberá ser otorgada mediante escrito suscrito por PEP;

Su conformidad para que la afianzadora liquide a PEP el 50% (cincuenta por ciento) del importe
garantizado en la fianza en caso de que no entregue la garantía contra defectos o vicios ocultos conforme
a lo establecido en el presente contrato;

Su conformidad en que la reclamación que se presente ante la afianzadora por incumplimiento de
contrato, quedará debidamente integrada con la documentación siguiente:

1.- Reclamación por escrito a la institución de fianzas.

2.- Copia de la póliza de fianza y sus documentos modificatorios, en su caso.
3.- Copia del contrato garantizado y sus anexos, en su caso.

4.- Copía del documento de notificación al fiado de su incumplimiento.

5.- Cuantificación del incumplimiento.

Su conformidad para que la afianzadora liquide a PEP el límite máximo garantizado en caso de que los
servicios objeto del presente contrato no sean útiles o aprovechables por PEP y no obstante que en su
caso se hubiere extendido el correspondiente certificado de avance, en la inteligencia de que cualquier
excepción derivada de la inversión y/o aplicación parcial o total del anticipo y/o pago de estimaciones
carecerá de validez para efecto de determinar la exigibilidad del importe total garantizado en la fianza, ya
que, atendiendo el objeto de este contrato, la obligación de invertir y/o aplicar el anticipo y el pago de
estimaciones es indivisible puesto que tiene por objeto una ejecución que únicamente siendo satisfecha
por entero puede ser útil o aprovechabie para PEP, en consecuencia, toda aquella aplicación y/o inversión
parcial o total del anticipo y/o del pago de estimaciones recibido por el PROVEEDOR que no produzca
como resultado, de conformidad con el objeto del presente contrato, un servicio útil y aprovechable para
PEP será ineficaz para fundar cualquier excepción que pretenda desvirtuar la exigibilidad del importe total
garantizado;

Su consentimiento para retirar y llevarse los equipos o bienes objeto del presente contrato, en caso de no
ser útiles o aprovechables, cuando así se lo requiera PEP.

Tratándose de los servicios pactados a precios unitarios, en el caso de cuaiquier modificación a su monto o
plazo, el PROVEEDOR se obliga a entregar a PEP previo a la formalización del instrumento legal respectivo, o a
más tardar en el momento de su formalización; el documento modificatorio de la garantía otorgada originalmente
conforme a los términos establecidos en este contrato, en el cual se garanticen las obligaciones de este contrato
y del convenio correspondiente. En el caso de que el PROVEEDOR no cumpla con dicha entrega, PEP podrá
determinar la rescisión administrativa de! contrato. El documento modificatorio deberá contener la estipulación de
que es conjunto, solidario e inseparable de la fianza inicialmente presentada por el PROVEEDOR.

dy Ni

A
Contrato “B” No. 422212801
Baker Hughes de México, S, de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 22 de 50

Siempre y cuando el presente contrato se esté cumpliendo en los términos pactados, la garantía deberá
sustituirse por otra equivalente al 10% (diez por ciento) del importe de los servicios aún no ejecutados,
incluyendo en dicho importe los montos relativos a los ajustes de costos y convenios, si los hubiere, la que se
presentará dentro de los 15 (quince) días naturales a partir de ia fecha en que la inversión autorizada se notifique
por escrito a el PROVEEDOR.

GARANTÍA DE LA OBLIGACION DE RESPONDER POR DEFECTOS Y VICIOS OCULTOS

El PROVEEDOR, garantizará que cada Cuarto de Control (incluyendo el Equipo de Control relacionado) y cada
Variador de Frecuencia estará libre de cualquier defecto y operará de acuerdo con las Especificaciones Técnicas
por un periodo de 12 (doce) meses después de que PEP haya emitido el Certificado de Aceptación para dicho
Cuarto de Control o Variador de Frecuencia ("Período de Garantía”). Las Partes aceptan y acuerdan que
cualquier servicio de Reparación VDF o al Cuarto de Control ordenado durante el Período de Garantía deberá
ser hecho por el PROVEEDOR sin costo alguno para PEP.

Concluidos los servicios el PROVEEDOR quedará obligado a responder de los defectos que resultaren en los
mismos o, de los vicios ocultos, en los términos señalados en el presente contrato y en la legislación aplicable.

Dicha obligación se garantizará durante un plazo de 12 (doce) meses, por lo que previamente a la recepción de
las ordenes de servicio, el PROVEEDOR, a su elección, deberá constituir la garantía por el equivalente al 10%
(diez por ciento) del monto total ejercido de los servicios; presentar una carta de crédito Standby por el
equivalente al 10% (diez por ciento) del monto total ejercido de los servicios, o bien, aportar recursos líquidos por
Una cantidad equivalente al 10% (diez por ciento) del mismo monto en fideicomisos especialmente constituidos
para ello. Las citadas garantías no deben considerar el IVA y deberán ser expedidas en la moneda contratada.
Estas garantías se liberarán una vez transcurridos 12 (doce) meses, contados a partir de la fecha del acta de
recepción física de los servicios, siempre que durante ese periodo no haya surgido-una responsabilidad a cargo
del PROVEEDOR.

Cuando la garantia de la obligación de responder por defectos o vicios ocultos se constituya mediante póliza de
fianza, deberá ser emitida por institución afianzadora autorizada, y deberá emitirse en estricto apego al formato
entregado en las bases de licitación.

Cuando la garantía de la obligación de responder por defectos o vicios ocultos se constituya mediante carta de
crédito Standby deberá ser confirmada o emitida por institución bancaria autorizada para operar en México, y
deberá emitirse en estricto apego al entregado en las bases de licitación.

Cuando la garantía se constituya mediante aportación de recursos liquidos en fideicomiso, éste deberá ser
operado por institución fiduciaria autorizada para operar en la república mexicana. El fideicomiso deberá
contemplar los aspectos siguientes: Deberá ser irrevocable; deberá nombrarse a PEP como Fideicomisario; y los
recursos fideicomitidos deberán invertirse en instrumentos de renta fija.

El PROVEEDOR, en su caso, podrá retirar sus aportaciones en fideicomiso y los respectivos rendimientos,
transcurridos 12 (doce) meses a partir de la fecha de recepción de los servicios. En igual plazo quedará
automáticamente cancelada la fianza o carta de crédito, según sea el caso. En caso de haberse expedido carta
de crédito Standby, el PROVEEDOR procederá a su cancelación inmediata.

Quedarán a salvo los derechos de PEP para exigir el pago de las cantidades no cubiertas de la indemnización
que a su juicio corresponda, una vez que se hagan efectivas las garantias constituidas conforme a esta cláusula.

0

A

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 23 de 50

La(s) garantia(s) a que se refiere esta cláusula deberá(n) entregarse en las oficinas de la Subgerencia de
Recursos Materiales de la Gerencia de Suministros y Servicios Administrativos Regiones Marinas, adscrita a la
Subdirección de Administración y Finanzas, ubicada en Edificio Administrativo |, Primer Nivel, Calle 33 No. 90
Colonia Burócratas en Ciudad del Carmen, Campeche, C.P. 24160 en el horario de: 08:00 hrs a 14:00 hrs en
días hábiles, en estricto apego a los textos que se acompañan en el Anexo GDC, aceptando expresamente el
PROVEEDOR las obligaciones consignadas en éstos.

DÉCIMA.- PÓLIZAS DE SEGURO

El PROVEEDOR será el único responsable de contar con las pólizas de seguros que, conforme a la naturaleza y
complejidad de los alcances del contrato, estime necesario.

DÉCIMA PRIMERA.- MODIFICACIONES AL CONTRATO

Cuando las necesidades del proyecto o del contrato lo requieran, las partes podrán pactar modificaciones al
presente contrato, de acuerdo con lo siguiente:

L Mediante convenio modificatorio, suscrito por los representantes legales de las partes, cuando se trate

de:

a. Los términos contractuales relativos a la remuneración y a los mecanismos para sus ajustes,
b. Los términos relativos a objeto, monto y plazo o vigencia del contrato,

C. La cesión prevista en la cláusula denominada “Cesión”, y

d, La incorporación de avances tecnológicos.

O tl. Mediante anotación en el sistema de contro! que se haya determinado para el seguimiento del contrato,
memoranda de entendimiento o cualquier otro documento en el que conste el acuerdo entre los representantes
autorizados de cada una de las partes en el presente contrato, para las modificaciones distintas a las contenidas
en la fracción anterior.

Las partes acuerdan que las modificaciones realizadas en términos de esta cláusula no implicarán novación de
las obligaciones del presente contrato. Las partes en ningún caso podrán modificar sustancialmente el objeto de
contratación.

El PROVEEDOR deberá entregar a PEP, el endoso, ampliación o renovación a la garantía otorgada para el
cumplimiento del contrato que ampare las modificaciones al contrato realizadas en términos de esta cláusula.

11.1 Ajustes al Plazo de Ejecución
El Plazo de Ejecución de los Servicios de este contrato podrá ser objeto de ajuste, en los casos siguientes:
1. Por conceptos de servicios no previstos requeridos para la culminación del objeto del contrato;
ll. Por reducción de alcances;
MI. Por caso fortuito o fuerza mayor,
IV. Por suspensión de tos servicios ordenada por PEP;
V. Por causas imputables a PEP.
El PROVEEDOR, dentro de los 06 (seis) días naturales siguientes a la fecha en que haya ocurrido cualquiera de

los eventos previstos en las fracciones anteriores, podrá solicitar a PEP, un ajuste al plazo de ejecución de los
servicios vigente, acompañando la documentación o información que estime pertinente para justificar su solicitud. | /)

)) AD 330%
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 24 de 50

PEP comunicará al PROVEEDOR su determinación en un plazo no mayor de 15 (quince) días hábiles, con base
en la información o documentación suministrada por el PROVEEDOR; sin menoscabo de que PEP, requiera al
PROVEEDOR la presentación de documentación o información adicional en el plazo que le indique PEP. De
acuerdo a la complejidad de la solicitud del ajuste, PEP podrá disponer de un periodo adicional por el mismo
número de días establecido originalmente, para emitir su determinación.

El ajuste al plazo de ejecución reflejará la afectación que se haya determinado por el evento ocurrido.

En caso de que el ajuste que resulte del supuesto establecido en las fracciones | y II dé lugar a la modificación
del plazo de ejecución del contrato, las partes celebrarán el convenio modificatorio correspondiente, en el cual se
formalizará el plazo de ejecución de los servicios actualizado.

En los demás casos, el ajuste podrá dar lugar a una prórroga a la fecha de terminación del contrato, sin que se
modifique el plazo de ejecución.

11.2 Conceptos de Servicios no Previstos en el Contrato

Si durante la ejecución de los servicios, PEP requiere de la ejecución de conceptos de servicios no previstos en
el contrato y sus anexos, o bien el PROVEEDOR se percata de la necesidad de ejecutarlos, éste sólo podrá
ejecutarlos una vez que cuente con la autorización por escrito o mediante anotación en el sistema de control que
se haya determinado para el seguimiento del contrato, por parte de la persona que designe el Área Responsable
de la Administración y Supervisión de la Ejecución del Contrato, salvo en los casos de emergencia como los que
se señalan en el apartado A) fracción | del articulo 57 de la Ley de Petróleos Mexicanos, en que no sea posible
esperar su autorización.

Tratándose de los servicios no previstos en el catálogo de conceptos, sus precios unitarios deberán ser

- conciliados y autorizados previamente a su pago.

El PROVEEDOR, una vez ejecutados los servicios, podrá elaborar sus facturas y presentarlas a PEP en la
siguiente facturación de conformidad con la cláusula de pago.

En caso de que la ejecución de conceptos de servicios no previstos en el contrato y sus anexos modifiquen el
objeto, monto o plazo del mismo, las partes celebrarán un convenio en los términos de esta cláusula.

11.3 Incorporación de Avances Tecnológicos y Eficiencia del Proyecto

En caso de que durante la ejecución de los servicios, surjan avances tecnológicos, se disponga de nueva
información o cualquier otro factor que contribuya a mejorar la eficiencia del proyecto o la ejecución del contrato,
previa determinación de la viabilidad y conveniencia de ello por parte de PEP, las partes podrán realizar
modificaciones al proyecto mediante la celebración del convenio modificatorio correspondiente, considerando los
impactos en tiempo y costo correspondientes.

DÉCIMA SEGUNDA.- CASO FORTUITO O FUERZA MAYOR Ñ
Salvo por disposición en contrario contenida en este contrato, ninguna de las partes será responsable por el

incumplimiento de cualquiera de sus obligaciones conforme al presente contrato en la medida y por el plazo en
que la imposibilidad de cumplimiento se deba a caso fortuito o fuerza mayor.

ó AN

y 34 N
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. /B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 25 de 50

Se entiende por caso fortuito o fuerza mayor aquellos fenómenos de la naturaleza o hechos de personas, ajenos
a la voluntad de cualquiera de las partes y que se producen sin que haya falta o negligencia por parte de las
mismas, que son insuperables, imprevisibles, o que previéndose no se pueden evitar, que impiden a la parte
afectada llevar a cabo sus obligaciones de conformidad con el presente contrato, siempre y cuando no se haya
dado causa o contribuido al caso fortuito o fuerza mayor. Entre otros, se consideran caso fortuito o fuerza mayor,
acontecimientos tales como huelgas y disturbios laborales, motines, cuarentenas, epidemias, guerras,
declaradas o no, actos o atentados terroristas, bloqueos, disturbios civiles, insurrecciones, incendios y tormentas.

Queda expresamente convenido que caso fortuito o fuerza mayor no incluirá los eventos siguientes:

1.- Dificultad económica (incluyendo, sin limitación, cualquier procedimiento de quiebra o suspensión de
pagos).

2.- Cambio en las condiciones de mercado.

3.- Retraso en la entrega de maquinaria, equipo, o materiales (salvo que dicho retraso haya sido causado por
un evento de Caso Fortuíto o Fuerza Mayor).

La parte que alegue la existencia del caso fortuito o fuerza mayor tendrá la carga de la prueba.

En caso de suspensión de los servicios derivada de caso fortuito o fuerza mayor, se estará a lo dispuesto en las

cláusulas de “Modificaciones al Contrato", apartado "Ajustes al Plazo de Ejecución” y “Suspensión de los

Servicios” de este contrato,

En caso de terminación anticipada de los servicios derivados de caso fortuito o fuerza mayor, se estará a lo

dispuesto en la cláusula denominada “Terminación Anticipada”.

DÉCIMA TERCERA.- RESCISIÓN DEL CONTRATO

13.1 Rescisión administrativa.

PEP podrá, en cualquier momento rescindir administrativamente el contrato, sin necesidad de declaración judicial
O arbitral, en caso de que el PROVEEDOR se ubique en cualquiera de los supuestos siguientes:

1. — incumpla con sus obligaciones en los términos establecidos en el contrato y sus anexos;

2. No entregue la(s) garantia(s) solicitadas en los términos y condiciones pactados en este contrato;

3. Si el PROVEEDOR no ejecuta los servicios de conformidad con lo estipulado en el presente contrato y sus
anexos o sin motivo justificado no acate las órdenes por escrito dadas por el Área Responsable de la
Administración y Supervisión de la Ejecución del Contrato;

4. Sea declarado o sujeto a concurso mercantil, quiebra o suspensión de pagos, o cualquier otra figura
análoga;

5. Durante la ejecución del contrato pierda las capacidades técnicas, financieras u operativas que hubiere
acreditado para la adjudicación del contrato;

6. Se le revoque o cancele de manera definitiva cualquier permiso o autorización gubernamental necesaria
para el cumplimiento de sus obligaciones bajo el contrato;

7. Interrumpa injustificadamente o abandone los servicios o se niegue a reparar o reponer alguna parte de
elios, que hubiere sido detectada como defectuosa por PEP;

A. NV
10.

11.

12.
13.

14,

15.

16.

17.

18.

19.

20.

21.

22.

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 26 de 50

Cuando sin autorización expresa de PEP ceda o transfiera las obligaciones y derechos del contrato de
Cualquier forma;

Cuando sin autorización expresa de PEP ceda o transfiera las acciones, partes sociales e intereses del
PROVEEDOR o sus obligados solidarios;

Cambie su nacionalidad, en el caso de que haya sido establecido como requisito tener una determinada
nacionalidad o, si siendo extranjero, invaca la protección de su gobierno en relación al contrato;

Si no da cumplimiento al porcentaje de contenido nacional en los términos de la cláusula denominada
“Contenido Nacional”;

Se ubique en los supuestos de la cláusula denominada “Anticorrupción”;

Cuando reincida en el incumplimiento de cualquiera de las obligaciones contenidas en el Anexo “S” de este
Contrato. Para efectos de esta cláusula se entenderá como reincidencia la falta en el cumplimiento, por dos
o más eventos, o por dos o más veces de un mismo evento, ya sea que se trate o no de obligaciones que se
refieran a periodos;

Cuando el PROVEEDOR ocasione un accidente por incumplimiento de los requerimientos generales
señalados en los puntos: 11.9; 11.10 o 11.11.5 del Anexo "S* de este Contrato;

Cuando con motivo de la ejecución del contrato el PROVEEDOR cause la muerte de una o más personas,
por falta de previsión, negligencia o por el incumplimiento de cualquiera de los requerimientos u obligaciones
establecidos en el Anexo "S”, o bien por el incumplimiento a otras obligaciones del contrato o de las
disposiciones en materia de Seguridad y Protección Ambiental. En este supuesto PEP podrá iniciar el
procedimiento de rescisión administrativa una vez que las autoridades competentes determinen que la
responsabilidad de este evento es imputable al PROVEEDOR;

Cuando en el desarrollo del contrato el PROVEEDOR incurra en delitos ambientales por incumplimiento a
cualquiera de los requerimientos del Anexo "S", a otras obligaciones del contrato o de las disposiciones en
materia de Seguridad y Protección Ambiental. En este supuesto PEP podrá iniciar el procedimiento de
rescisión administrativa una vez que las autoridades competentes determinen que las conductas realizadas
por el PROVEEDOR constituyen un delito ambiental;

Cuando como resultado de las auditorias mensuales para la evaluación del desempeño, el PROVEEDOR,
obtenga consecutivamente tres calificaciones menores a 80%, PEP podrá iniciar el proceso de rescisión
administrativa del contrato, de conformidad con lo dispuesto en el Anexo “S”;

Por incumplimiento a las especificaciones y calidades pactadas para los servicios;

El PROVEEDOR no cumpla con la Fecha de Entrega estipulada en las órdenes y dicho incumplimiento
continúa por un periodo de 30 (treinta) días naturales o más;

Cuando el 60% de los BEC que se hayan instalado y presentado fallas antes de cumplir con la vida útil
mínima por causas imputables a el PROVEEDOR, resultado de un análisis causa ralz.

No ejecute los servicios de conformidad con lo estipulado en el presente contrato y sus anexos o sin motivo
justificado no acate las órdenes dadas por el representante de PEP o representantes de las diferentes
coordinaciones;

Si no da a PEP o a quien éste designe por escrito, las facilidades y datos necesarios para la inspección y
supervisión de los servicios; V

0)

36
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 27 de 50

23. Si no entrega a PEP ellos) endoso(s) y ampliación(es) y/o renovación(es) a la garantía otorgada para el
cumplimiento del contrato;

24. Por mantener durante 06 (seis) meses continuos con un valor deficiente de desempeño enunciados en los
términos del Anexo "BG";

25. Por incumplimiento de 40 (cuarenta) órdenes de servicio.

En caso de que el PROVEEDOR se encuentre en alguno de los supuestos que se indican en esta cláusula,
previo a la determinación de la rescisión, PEP podrá otorgar al PROVEEDOR un período para subsanar dicho
incumplimiento, sin perjuicio de las penalizaciones que, en su caso, se hubieren pactado. El periodo será
determinado por PEP atendiendo a las circunstancias del contrato. Si al concluir dicho período, el PROVEEDOR
no hubiera subsanado el incumplimiento, PEP podrá determinar la rescisión administrativa conforme al
procedimiento señalado en esta cláusula.

En caso de que PEP determine rescindir administrativamente el contrato, una vez que le haya comunicado al
PROVEEDOR el inicio del procedimiento de rescisión, PEP precautoriamente, se abstendrá de cubrir los
importes resultantes de los servicios ejecutados aún no liquidados, hasta que las partes se otorguen el finiquito
correspondiente; asi mismo procederá a suspender la ejecución de los servicios y a tomar inmediata posesión de
los servicios ejecutados para hacerse cargo del inmueble y de las instalaciones respectivas. Para tales efectos el

Responsable de la Administración y Supervisión de la Ejecución del Contrato, con o sin la comparecencia
del PROVEEDOR, levantará un acta circunstanciada del estado en que se encuentren los servicios, la cual
servirá de base para el finiquito del Contrato; el levantamiento del acta circunstanciada deberá realizarse
invariablemente ante la presencia de fedatario público.

Por su parte, el PROVEEDOR estará obligado a devolver a PEP, en un plazo no mayor a 05 (cinco) días
naturales, contados a partir de la notificación del inicio del procedimiento de rescisión, toda la documentación y,
en su caso, los bienes, que éste le hubiere entregado para la ejecución del contrato.

El finiquito correspondiente deberá efectuarse dentro de los 20 (veinte) días naturales siguientes a la fecha de la
comunicación de la determinación, a fin de proceder a hacer efectivas las garantías.

PEP podrá, junto con el PROVEEDOR, conciliar los saldos derivados de la rescisión administrativa con el fin de
preservar los intereses de las partes dentro del finiquito. PEP hará constar en el finiquito, la recepción de los
servicios que haya realizado el PROVEEDOR hasta la rescisión administrativa del presente contrato, así como
de los equipos y materiales que se hubieran instalado en los servicios o se encuentren en proceso de
fabricación, siempre y cuando sean susceptibles de utilización dentro de los servicios pendientes de ejecutar,
debiendo en todo caso ajustarse a lo estipulado en las cláusulas del presente contrato y sus anexos.

13.2 Procedimiento de Rescisión Administrativa.

El procedimiento de rescisión administrativa se iniciará a partir de que PEP notifique por escrito al PROVEEDOR
el incumplimiento en que éste haya incurrido, para que dentro del plazo de 10 (diez) dias hábiles contados a

partir de la notificación, exponga lo que a su derecho convenga y aporte, en su caso, las pruebas que estime
pertinentes.

por escrito al PROVEEDOR dentro de los 20 (veinte) días hábiles siguientes a aquél en que se hubieren recibido

La determinación de PEP de dar o no por rescindido el contrato deberá estar fundada y motivada; y se notificará NÑ
los argumentos y pruebas o que se haya vencido el plazo estipulado en el párrafo anterior.

En caso de que PEP resuelva rescindir el contrato, dicha rescisión surtirá sus efectos a partir de la fecha de
notificación de la determinación respectiva. U

AS
Contrato “B” No. 422212801

Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.

(Propuesta conjunta)

Hoja 28 de 50

La notificación, tanto del inicio del procedimiento de rescisión como de la determinación de la rescisión

administrativa del contrato, serán notificadas por PEP al PROVEEDOR conforme a lo dispuesto por la Ley
Federal de Procedimiento Administrativo.

13.3 Rescisión por causas imputables a PEP.

El PROVEEDOR sólo podrá rescindir este contrato, previa declaración de la autoridad competente. El
PROVEEDOR sólo podrá demandar la rescisión, cuando por causas imputables a PEP se actualice alguno de
los supuestos siguientes:

a) Por incumplimiento en las obligaciones de pago;

b) Por no poner a disposición del PROVEEDOR el sitio donde se desarrollen los servicios objeto de este
contrato, cuando así corresponda; o

c) Por no contar con los permisos, licencias o autorizaciones que estén a su cargo.

DÉCIMA CUARTA.- TERMINACIÓN ANTICIPADA
Las partes podrán convenir la terminación anticipada del presente contrato, por las causas siguientes:

i. Por caso fortuito o fuerza mayor;
li. Por no poder determinar la temporalidad de la suspensión;
jii, Cuando existan causas que impidan la ejecución del contrato, y
iv. Cuando el contrato no resulte rentable o conveniente para PEP conforme al modelo económico del
contrato,

Convenida la terminación anticipada, el PROVEEDOR tendrá el derecho de recibir de PEP, el pago por los
servicios ejecutados hasta la fecha de terminación anticipada, asi como el correspondiente a los conceptos

señalados en el Anexo "10" en que el PROVEEDOR hubiere incurrido, siempre que éstos sean razonables, estén
debidamente comprobados y se relacionen directamente con el contrato.

14.1 Obligaciones del PROVEEDOR en caso de Terminación Anticipada
Al recibir la notificación de terminación anticipada, el PROVEEDOR deberá:

a) Interrumpir inmediatamente los servicios objeto del contrato, absteniéndose, de ser el caso, de colocar más
órdenes de compra o subcontratos para obtener materiales, servicios o inmuebles;

b) Ceder o anular todas las órdenes de compra, subcontratos, contratos de arrendamiento, o cualesquiera otros
acuerdos existentes para la ejecución de los servicios, en los términos que PEP le indique;

c) Devolver a PEP, en un plazo de 05 (cinco) días naturales, contados a partir de la fecha en que le hubiere
sido notificada la terminación anticipada del contrato, toda la documentación que éste, en su caso, le hubiere

entregado para la realización de los servicios;

Contrato “B” No, 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 29 de 50
14.2 Acta Circunstanciada

Una vez que la terminación anticipada sea comunicada al PROVEEDOR, PEP procederá a tomar inmediata
posesión de los servicios ejecutados para hacerse cargo del inmueble y/o de las instalaciones respectivas,
levantando ante la presencia de fedatario público, con o sin la comparecencia del PROVEEDOR, acta
circunstanciada del estado en que se encuentren los servicios, en la que también se haga constar la entrega y
recepción de los mismos.

Posteriormente, se elaborará el finiquito en los términos de la cláusula denominada "Finiquito".

DÉCIMA QUINTA.- SUSPENSIÓN DE LOS SERVICIOS

PEP podrá suspender temporalmente, en todo o en parte, los servicios contratados en cualquier estado en que
éstos se encuentren, cuando las necesidades del proyecto o de! contrato así lo requieran, sin que ello implique la
terminación del contrato, para lo cual PEP, comunicará al PROVEEDOR, señalándole las causas que la motivan,
la fecha de su inicio y de la probable reanudación de los servicios, así como las acciones que debe considerar en
lo relativo a su personal, maquinaria y equipo de construcción.

Cuando PEP determine la suspensión de los servicios, el PROVEEDOR, a partir de la notificación que dé por
terminada la suspensión, podrá solicitar el pago de los conceptos señalados en el Anexo "10" en que el
PROVEEDOR hubiere incurrido, siempre que éstos sean razonables, estén debidamente comprobados y se
relacionen directamente con el contrato.

Cuando las suspensiones se deriven de un caso fortuito o fuerza mayor no existirá responsabilidad alguna para
las partes, debiendo únicamente suscribir una memoranda de entendimiento o cualquier otro documento donde
se reconozca el plazo de la suspensión y las fechas de reinicio y terminación de tos servicios, sin modificar el
plazo de ejecución establecido en el contrato.

Cuando por caso fortuito o fuerza mayor se imposibilite la continuación de los servicios, el PROVEEDOR podrá
optar por no ejecutarlos. En este supuesto, se estará a lo dispuesto por la cláusula denominada "Terminación
Anticipada”.

En todos los casos de suspensión de los servicios, PEP deberá realizar las anotaciones en la Bitácora
Electrónica.

DÉCIMA SEXTA.- FINIQUITO

Recibidos físicamente los servicios, PEP, a través de la persona designada por el Área Responsable de la
Administración y Supervisión de la Ejecución del Contrato, y el PROVEEDOR deberán elaborar dentro del
término de 60 (sesenta) días naturales, el finiquito de los servicios, en el que se asentará el cumplimiento de las
obligaciones recíprocas entre las partes. Asimismo, se harán constar los ajustes, revisiones, modificaciones y
reconocimientos a que haya lugar, y los saldos a favor y en contra, así como los acuerdos, conciliaciones o
transacciones que se pacten para finalizar las controversias que, en su caso, se hayan presentado.

El plazo antes mencionado podrá ser ampliado por acuerdo entre las partes, hasta por un periodo igual al NÑ
originalmente acordado, mediante la formalización de un acta.

El documento donde conste el finiquito de los servicios, formará parte del presente contrato. V

39
Contrato “B” No. 422212801
Baker Hughes de México, S, de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 30 de 50

Si procede, PEP solicitará al PROVEEDOR en el finiquito, la presentación, extensión, reducción o ampliación de
los instrumentos de garantía y, en general, los necesarios para avalar las obligaciones que deba cumplir con
posterioridad a la terminación del contrato.

En caso de que el PROVEEDOR no comparezca al finiquito, PEP procederá a realizarlo de manera unilateral YA
en su caso, a consignar el pago ante la autoridad jurisdiccional que corresponda.

DÉCIMA SEPTIMA.- COMUNICACIONES ENTRE LAS PARTES

Las partes se obligan a comunicarse por escrito toda información que se genere con motivo de la ejecución del
presente contrato, incluido el cambio de domicilio, conforme a lo siguiente:
Comunicaciones a PEP:

Las comunicaciones relacionadas con este contrato, deberán ser entregadas al Área Responsable de la
Administración y Supervisión de la Ejecución del Contrato en forma personal o por cualquier otro medio que
asegure su recepción en el domicilio siguiente:

1. Coordinación de Diseño de Proyectos de Explotación del Activo de Producción Ku-Maloob-Zaap: Edif. Kaxán
Centro de Ingeniería y Geociencias, Planta Baja, Sala 8; Km. 4,5 Ave. Contadores S/No. Entre carretera
Carmen-Puerto Real y Parque Central Chechén C.P. 24150, 4a. Sección Tel. (938) 38 11200 exts. 25061 y
25062

2. Coordinación de Operación de Pozos e Instalaciones de Explotación Sector B del Activo de Producción Ku-
Maloob-Zaap: Edif. Admtvo. |, Calle 33 No. 90, Segundo Piso, Ala Oriente; Col. Burocratas; C.P. 24160

Ciudad del Carmen, Campeche; Tel, (01-938)-3811200 exts. 22876, 23664 Directo Telmex (01-938) 38
11279.

3. Coordinación de Diseño de Proyectos de Explotación del Activo de Producción Cantarell: Edif. Corporativo.
Cantarell, Calle 25 No. 48, 6To. piso, Ala Oriente; Col. Guadalupe; 24130 Ciudad del Carmen. Tel. (01-938)-
3811200 exts. 55339,

4. Coordinación de Operación de Pozos e Instalaciones de Explotación Sector Sur del Activo de Producción
Cantarell.: Edif. Corporativo. Cantarell, Calle 25 No. 48, 7mo. piso, Ala Poniente; Col. Guadalupe; C.P. 24130
Ciudad del Carmen Campeche Tel. (01-938)-3811200 exts. 55152 y 55153 Telmex (01-938) 28 60837.

5. Coordinación de Diseño e Ingeniería de Proyectos de la Gerencia del Proyecto de Desarrollo Ayatsil - Tekel:
Edificio Hol Ka Naab 1er. Nivel Ala Sur, Zona Industrial Km. 4+500, áta. Sección, Av. Isia de Tris 426, entre
Av. Contadores y Av. Puerto de Campeche, Col. Solidaridad Urbana, C.P. 24155, Ciudad del Carmen,
Campeche, Tel. (938) 38 11200 exts. 73540.

Comunicaciones al PROVEEDOR:

al representante del PROVEEDOR para la ejecución del contrato, o bien, ser enviadas por cualquier otro medio
que asegure su recepción al domicilio señalado en el numeral 2.4 del apartado de declaraciones de este

0 y
40 N

Las comunicaciones relativas a cuestiones técnicas o administrativas deberán ser entregadas en forma personal Y
Contrato “B” No. 422212801
Baker Hughes de México, $. de R. L. de C.V. /B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 31 de 50

Las comunicaciones de índole legal deberán ser entregadas en forma personal al representante legal del
PROVEEDOR, o bien, ser enviadas por cualquier otro medio de mensajería que asegure su recepción, al
domicilio señalado en el numeral 2.4 del apartado de declaraciones de este contrato.

DÉCIMA OCTAVA.- REPRESENTANTES DE LAS PARTES

PEP, a través del Área Responsable de la Administración y Supervisión de la Ejecución del Contrato, dentro de
un plazo de 15 (quince) días naturales a partir de la celebración del presente Contrato, informará mediante
escrito al PROVEEDOR el nombre de los Representantes de PEP que actuarán como lideres del proyecto para
efectos de este contrato, así como el nombre de cada uno de los representantes de PEP de las diferentes
coordinaciones de los Activos de la Región Marina Noreste de PEP con las que el PROVEEDOR deberá
interactuar en las distintas fases de los servicios. El Representante de PEP, estará facultado, durante la
ejecución de los servicios, ya sea él o a través de cualquiera de los representantes de las coordinaciones
respectivas, a inspeccionar y supervisar que la ejecución de los servicios, así como el cumplimiento de las
obligaciones del PROVEEDOR se efectúen de conformidad con este Contrato.

Cuando la supervisión se realice por terceras personas, el Área Responsable de la Administración y Supervisión
de la Ejecución del Contrato, podrá establecerla con posterioridad al inicio de los servicios.

El PROVEEDOR acepta que el representante de PEP o cualquiera de los representantes de las coordinaciones
respectivas vigilará y revisará en todo tiempo los servicios objeto de este contrato y dará al PROVEEDOR por
escrito, las instrucciones que estimen pertinentes relacionadas con su ejecución en la forma convenida, así como
la aprobación de la relación de servicios ejecutados y que sean presentados por el PROVEEDOR.

PEP podrá en cualquier momento cambiar su representante o sus representantes de cualquiera de las
coordinaciones mediante comunicación hecha al PROVEEDOR.

La supervisión de los servicios que realice PEP no libera al PROVEEDOR del cumplimiento de sus obligaciones
contraldas en este contrato así como de responder por deficiencias en la calidad de los servicios una vez
concluidos estos. Lo anterior, en el entendido de que el ejercicio de esta facultad no será considerada como
aceptación tácita o expresa de los servicios, ni libera al PROVEEDOR de las obligaciones que contrae bajo este
contrato,

Por su parte, el PROVEEDOR se obliga a designar por escrito a un representante para la ejecución del contrato,
quien deberá estar presente de tiempo completo en el lugar de los servicios por el tiempo que dure la ejecución
de los mismos, así como conocer el proyecto, las normas y especificaciones y estar facuitado para oír y recibir
toda clase de comunicaciones relacionadas con los servicios, aún las de carácter personal, así como contar con
las facultades suficientes para realizar los servicios, para la toma de decisiones en todo lo relativo al
cumplimiento del contrato y sus anexos, las cuales deberán constar en instrumento público.

El PROVEEDOR queda obligado a designar, antes del inicio de los servicios y a mantener durante la vigencia del
contrato, un responsable de seguridad industrial, salud ocupacional y protección ambiental, así como un
coordinador, mismos que deberán conocer el proyecto, así como las normas y procedimientos de seguridad
industrial, salud ocupacional y protección ambiental establecidos por PEP así como las disposiciones en esas
materias contenidas en el Anexo “S” en congruencia con el personal presentado en su propuesta, los cuales sólo
podrán ser sustituidos previo visto bueno de PEP.

El representante del PROVEEDOR para la ejecución del contrato a quien se refiere esta cláusula, no podrá fungir
como responsable de seguridad industrial, salud ocupacional y protección ambienta! del PROVEEDOR.

El representante del PROVEEDOR únicamente desempeñará funciones relacionadas con este contrato.

( N
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V, / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 32 de 50

En cualquier momento, por causas justificadas, PEP podrá solicitar el cambio de cualquiera de los
representantes del PROVEEDOR y éste se obliga a designar a otra persona que reúna los requisitos
correspondientes, por lo que PEP previamente a la intervención del nuevo representante del PROVEEDOR
determinará si reúne los requisitos necesarios señalados en el Anexo "BG".

DÉCIMA NOVENA.- RESPONSABILIDAD DE LAS PARTES

El PROVEEDOR será el único responsable de la ejecución de los servicios y deberá sujetarse a todas las leyes,
los reglamentos y ordenamientos de las autoridades competentes en materia de construcción, seguridad, uso de
la vía pública, protección ecológica y de medio ambiente que rijan en el ámbito federal, estatal o municipal, a las
disposiciones de seguridad e higiene de PEP para la ejecución de los servicios, establecidos en el Anexo “S' del
presente contrato y a las instrucciones que al efecto le señale PEP, para lo cual se obliga a conocer las normas
y reglamentos respectivos que apliquen de acuerdo a los servicios objeto del presente contrato.

Cuando los servicios no se hayan realizado de acuerdo con lo estipulado en el presente contrato y sus anexos o
conforme a las órdenes de PEP dadas por escrito, éste ordenará su demolición, reparación o reposición
inmediata con los servicios adicionales que resulten necesarios, que hará por su cuenta el PROVEEDOR, sin
que tenga derecho a retribución adicional alguna por ello. En este caso, PEP, si lo estima necesario, podrá
ordenar la suspensión total o parcial de los servicios contratados en tanto no se lleven a cabo dichos servicios
adicionales y sin que esto sea motivo para ampliar el monto o plazo del presente contrato.

Si el PROVEEDOR realiza servicios por mayor valor de lo contratado, independientemente de la responsabilidad
en que incurra por la ejecución de los servicios excedentes, no tendrá derecho a reclamar pago alguno por ello,
ni modificación alguna del plazo de ejecución de los servicios.

Las partes reconocen que la responsabilidad por el incumplimiento de sus obligaciones contractuales, no podrá
exceder el monto total del contrato, sin perjuicio de la aplicación de las penas por atraso establecidas en el
presente instrumento.

Con independencia de lo anterior, los daños y perjuicios que cualquiera de las partes cause a la otra y/o a
terceros por su negligencia, dolo o mala fe serán a cargo de la parte que los provoque. Cuando sin negligencia,
dolo o mala fe de alguna de las partes se produzcan dichos daños o perjuicios, cada una de ellas soportará los
propios sin derecho a indemnización.

Se conviene que bajo ningún concepto las partes serán responsables entre sí por daños indirectos de cualquier
naturaleza, punitivos, o consecuenciales no inmediatos.

Cuando alguna de las partes cause un daño y el afectado demande la reparación del mismo a la parte que no se
lo causó y asi se haya determinado por resolución judicial o administrativa, quien lo causó deberá cubrir las
cantidades que la demandada hubiere erogado con motivo de acciones, quejas, demandas, reclamos, juicios,
procesos, impuestos, costos y gastos directos e inmediatos, incluyendo honorarios de abogados y costas
judiciales, regulados en el arancel correspondiente.

VIGÉSIMA.- PROPIEDAD INTELECTUAL

El PROVEEDOR bajo ninguna circunstancia podrá usar para fines comerciales, publicitarios o de cualquier otra
indole, el nombre de Petróleos Mexicanos y el de los Organismos Subsidiarios, sus logotipos o cualquier otro
signo o símbolo distintivo de su propiedad.

El PROVEEDOR le otorga a PEP, una licencia permanente, transferible, no exclusiva y libre de derechos para
usar todo concepto, producto, proceso, material protegido por derechos de autor (incluyendo pero sin limitarse a
documentos, especificaciones, cálculos, mapas, borradores, notas, informes, datos, modelos, muestras, planos,
diseños y software) e información propiedad del PROVEEDOR, una vez iniciada la ejecución de los servicios

0 >
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 33 de 50

establecidos en este contrato y sus anexos y usada por el PROVEEDOR o proporcionada o entregada a PEP,
por el PROVEEDOR durante la ejecución de los servicios objeto de este contrato.

Todo concepto, producto, proceso, material susceptible de protección o protegido por derechos de autor
(incluyendo pero sin limitarse a documentos, especificaciones, cálculos, mapas, borradores, notas, informes,
datos, modelos, muestras, planos, diseños y software) o información propiedad exclusiva de PEP, que hubiere
sido desarrollada, producida o llevada a la práctica por primera vez por el PROVEEDOR o cualquiera de sus
empleados con motivo de la ejecución de los servicios objeto de este contrato, será propiedad de PEP una vez
creado, tanto si fue entregada o no a PEP, en el momento de la creación, debiendo, en su caso, ser entregada a
PEP, cuando éste lo requiera,

Si PEP, así lo solicita por escrito, el PROVEEDOR deberá hacer todo aquello que sea necesario, a favor de PEP,
y en la forma en que éste le indique, para obtener patentes o derechos de autor sobre cualquier parte del
resultado del servicio, siempre que la misma sea patentable o pueda estar sujeta a derechos de autor; en el
entendido de que las patentes, los derechos de autor o cualquier otro derecho exclusivo que resulte del presente
contrato se constituirán invariablemente a favor de PEP.

Si con motivo de la ejecución de los servicios objeto de este contrato, el PROVEEDOR llegare a invadir derechos
de propiedad intelectual de un tercero, el PROVEEDOR se obliga a sacar en paz y a salvo a PEP de cualquier
acción que se interponga en su contra y/o en contra de Petróleos Mexicanos y/u Organismos Subsidiarios;
obligándose en este caso, a reembolsar y/o indemnizar de cualquier gasto y/o costa judicial, así como los
relativos a la defensa legal que se utilice y que realice PEP en relación con el asunto.

Si se actualiza dicho supuesto, PEP dará aviso al PROVEEDOR y en su caso, a las autoridades competentes; el
PROVEEDOR, en un plazo de 05 (cinco) días naturales contados a partir de la fecha de recepción de la
notificación, proporcionará a PEP un informe circunstanciado sobre la referida violación.

El PROVEEDOR asumirá el contro! de la defensa de la reclamación y de cualquier negociación o conciliación. Si
dicha reclamación, negociación o conciliación afecta los intereses de Petróleos Mexicanos y/o de los Organismos
Subsidiarios, el PROVEEDOR se compromete a informar a PEP respecto de los medios y estrategias de defensa
necesarios que interpondrá, sin restringirse las facultades de PEP de implementar sus propios medios y
estrategias de defensa.

VIGÉSIMA PRIMERA.- RELACIONES LABORALES

El PROVEEDOR, como empresario y patrón del personal que ocupa con motivo de los servicios objeto de este
contrato, será el único responsable de las obligaciones derivadas de las disposiciones legales y demás
ordenamientos en materia del trabajo y seguridad socíal para con sus trabajadores.

Asimismo, el PROVEEDOR reconoce y acepta que con relación al presente contrato, actúa exclusivamente
como PROVEEDOR independiente, por lo que nada de lo contenido en este instrumento jurídico, ni la práctica
comercial entre las partes, creará una relación laboral o de intermediación en términos del artículo 13 de la Ley
Federal del Trabajo, entre el PROVEEDOR, incluyendo sus vendedores y/o subcontratistas y sus respectivos
funcionarios o empleados, y PEP.

Por lo anterior, en caso de cualquier reclamación o demanda, relacionada con los supuestos establecidos en la Y
presente cláusula y proveniente de cualquiera de las personas antes mencionadas, que pueda afectar los
intereses de PEP o se involucre a Petróleos Mexicanos y/o cualquiera de sus Organismos Subsidiarios, el
PROVEEDOR queda obligado a sacarlos en paz y a salvo de dicha reclamación o demanda, obligándose
también, a resarcir a Petróleos Mexicanos y/o cualquiera de sus Organismos Subsidiarios en cuanto así se lo
solicite por escrito, de cualquier cantidad que llegaren a erogar por tal concepto.

y
Contrato “'B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 34 de 50

VIGÉSIMA SEGUNDA.- SISTEMA DE CONTROL PARA EL SEGUIMIENTO DEL CONTRATO

Las partes convienen que el sistema de control seleccionado para el seguimiento del contrato es la Bitácora
Electrónica, y es el medio de comunicación entre las partes donde se registrarán los asuntos y eventos
importantes que se presenten durante la ejecución de los servicios por lo que se obligan a su puntual
seguimiento.

El control y seguimiento de los servicios, se llevará a cabo a través de medios escritos/programa de
computación; sujetándose, para tal efecto, a las reglas, mecanismos y procedimientos establecidos en el Anexo
“BEOP”.

VIGÉSIMA TERCERA.- SUBCONTRATACIÓN

El PROVEEDOR podrá subcontratar lo previsto en el Anexo “BG” en el numeral denominado
"Subcontrataciones”, en el entendido de que no podrá subcontratar la dirección y control de los servicios.

Si durante el desarrollo de la ejecución del contrato, el PROVEEDOR requiere subcontratar cualquier servicio
que no esté incluido en el Anexo "BG", deberá solicitar la autorización por escrito a:

1.- Coordinación de Diseño de Proyectos de Explotación del Activo de Producción Ku-Maloob-Zaap.

2.- Coordinación de Operación de Pozos e Instalaciones de Explotación Sector B del Activo de Producción Ku-
Maloob-Zaap.

3.- Coordinación de Diseño de Proyectos de Explotación del Activo de Producción Cantarell.

4.- Coordinación de Operación de Pozos e Instalaciones de Explotación Sector Sur del Activo de Producción
Cantarell.

5.- Coordinación de Diseño e Ingeniería de Proyectos de la Gerencia del Proyecto de Desarrollo Ayatsil — Tekel.

Con 15 (quince) días naturales de anticipación al inicio programado de los servicios que pretenda subcontratar,
indicando: a) el nombre del posible subcontratista; b) la parte de los servicios a ser subcontratada; y c) la
información suficiente para que PEP esté en condiciones de evaluar la capacidad técnica del posible
subcontratista. Asimismo, PEP tendrá el derecho de solicitar al PROVEEDOR cualquier información adicional a
la entregada por éste, a fin de evaluar y, en su caso, autorizar la subcontratación. PEP tendrá un periodo de 15
(quince) dias naturales a partir de la fecha de recepción de la solicitud por escrito, o a partir de la fecha de
recepción de la información adicional solicitada, para aceptar o rechazar por escrito la subcontratación. En caso
de que transcurra el plazo antes referido sin que PEP haya aceptado o rechazado por escrito la solicitud del
PROVEEDOR, ésta se tendrá por no aceptada. A

En caso de que el PROVEEDOR requiera subcontratar cualquier parte de los servicios o cuando adquiera
materiales o equipos que incluyan su instalación en los servicios, que no haya incluido en su propuesta como
servicios a subcontratar, deberá solicitar la autorización por escrito al Área Administradora del Proyecto con 15
(quince) días naturales de anticipación al inicio programado de los servicios que pretenda subcontratar,
indicando: a) el nombre del posible subcontratista; b) la parte de los servicios a ser subcontratada; y c) la
información suficiente para que PEP esté en condiciones de evaluar la capacidad técnica del posible

IN V

44
Contrato “B” No. 422212801
Baker Hughes de México, S, de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 35 de 50

subcontratista. Asimismo, PEP tendrá el derecho de solicitar al PROVEEDOR cualquier información adicional a
la entregada por éste, a fin de autorizar la subcontratación en cuestión. PEP tendrá un periodo de 15 (quince)
días naturales a partir de la fecha de recepción de la solicitud, o a partir de ta fecha de recepción de la
información adicional solicitada, para aceptar o rechazar por escrito la celebración de dicho contrato. En caso de
que transcurra el plazo antes referido sin que PEP haya aceptado o rechazado por escrito la solicitud del
PROVEEDOR, ésta se tendrá por no aceptada.

Lo anterior, sin perjuicio de la obligación del PROVEEDOR de cumplir el grado de integración nacional al que se
comprometió en su propuesta de conformidad con el Anexo “BG”.

En el supuesto de que el PROVEEDOR desee sustituir a un subcontratista, deberá solicitar la autorización por
escrito a PEP en los términos señalados en la presente cláusula, no siendo esto motivo de incremento en los
precios pactados ni el plazo de ejecución.

No obstante cualquier subcontratación, el PROVEEDOR es y será el único responsable de las obligaciones del
contrato. Los subcontratistas no tendrán acción o derecho alguno que hacer valer en contra de PEP. Por lo tanto,
el PROVEEDOR se obliga a sacar en paz y a salvo a PEP de cualquier demanda o reclamación de cualquier
tipo, incluyendo las de carácter laboral, que pudieran presentar los subcontratistas por la ejecución de los
servicios relacionados con el contrato.

VIGÉSIMA CUARTA.- CLÁUSULA ANTICORRUPCIÓN

El PROVEEDOR acuerda que durante la ejecución de este contrato ni él, ni sus subcontratistas o empleados de
éstos ofrecerán, prometerán o darán por sí o por interpósita persona, dinero, objetos de valor o cualquier otra
dádiva, a servidor público alguno, que puedan constituir un incumplimiento a la ley, tales como robo, fraude,
cohecho o tráfico de influencias.

En caso de que dichos actos sean decretados en resolución definitiva por autoridad jurisdiccional competente en
territorio nacional, PEP podrá optar por la rescisión conforme a lo establecido en los numerales 13.1 y 13.2 de la
cláusula "Rescisión de! contrato”.

Por lo anterior, ta Administradora del Proyecto dará aviso a la Subdirección de Suministros de la Dirección
Corporativa de Operaciones para que se hagan las anotaciones en el registro de proveedores y contratistas de
Petróleos Mexicanos y Organismos Subsidiarios.

VIGÉSIMA QUINTA.- CONCILIACIÓN

Las partes podrán presentar ante la Secretaría de la Función Pública solicitud de conciliación, por desavenencias
derivadas del cumplimiento del contrato, el cual se substanciará conforme a lo dispuesto en el artículo 39 y Titulo
Séptimo de la Ley de Obras Públicas y Servicios Relacionados con las Mismas, de conformidad con lo establecido
en los artículos 35 de la Ley de Petróleos Mexicanos y 67 de su Reglamento.

En el supuesto de que las partes lleguen a una conciliación, el convenio respectivo obligará a las mismas y su
cumplimiento podrá ser demandado por la vía correspondiente. En caso contrario, quedarán a salvo sus derechos,

para que los hagan valer ante la instancia respectiva.
Y

[81
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 36 de 50

VIGÉSIMA SEXTA.- MECANISMOS DE RESOLUCIÓN Y PREVENCIÓN DE CONTROVERSIAS

Cuando surja alguna controversia de carácter técnico o administrativo relacionada con la interpretación o
ejecución del contrato, el PROVEEDOR podrá efectuar, dentro de los 05 (cinco) días naturales de haber surgido
la misma, su reclamo por escrito ante el titular del Área Responsable de la Administración y Supervisión de la
Ejecución del Contrato, a fin de que resuelva la diferencia existente entre las partes. En caso de no efectuar su
reclamo en el plazo indicado en este párrafo, el PROVEEDOR renuncia a cualquier reclamo posterior por la
controversia de que se trate.

El PROVEEDOR por el desacuerdo con la resolución al reclamo, podrá interponer una discrepancia de carácter
técnico o administrativo ante el Área Administradora del Proyecto, en los términos de esta cláusula.

Por cada controversia, el PROVEEDOR sólo podrá interponer un reclamo ante el Área Responsable de la
Administración y Supervisión de la Ejecución del Contrato.

Para resolver el reclamo, el Área Responsable de la Administración y Supervisión de la Ejecución del Contrato
efectuará las consultas pertinentes y reunirá los elementos y/o documentos necesarios. El Área Responsable de
la Administración y Supervisión de la Ejecución del Contrato tendrá un plazo de 15 (quince) días naturales
contados a partir de la recepción de la solicitud efectuada por el PROVEEDOR para emitir su determinación por
escrito y comunicársela, estableciendo las bases contractuales de su decisión.

Una vez recibida la determinación del Área Responsable de la Administración y Supervisión de la Ejecución del
Contrato, el PROVEEDOR contará con un plazo de 05 (cinco) dias naturales para comunicar su rechazo, en
caso contrario se tendrá por aceptada, perdiendo el derecho de presentar su reclamo como discrepancia técnica
o administrativa.

Si el PROVEEDOR acepta la determinación final, el Área Responsable de la Supervisión y Ejecución del
Contrato procederá a la autorización del cambio y, en su caso, se procederá a la formalización del convenio
correspondiente.

Si la determinación del Área Responsable de la Supervisión y Ejecución del Contrato no es aceptada por el
PROVEEDOR, éste podrá pedir que el reclamo se revise como discrepancia de carácter técnico o administrativo.

Si el PROVEEDOR opta por que el reclamo se revise como discrepancia de carácter técnico o administrativo,
ésta versará sobre los mismos aspectos que dieron orígen a su reclamo, por lo que no podrá agregar peticiones
adicionales, supletorias o complementarias, subsanar defectos, hacer correcciones o sustituciones al reclamo
original.

El procedimiento de discrepancia de carácter técnico o administrativo se llevará a cabo de la manera siguiente:

El PROVEEDOR deberá presentarla por escrito ante el titular del Área Administradora del Proyecto, indicando
los temas en discrepancia, dentro de los 05 (cinco) días naturales siguientes a la fecha en que el PROVEEDOR
hubiere recibido la determinación final del Área Responsable de la Supervisión y Ejecución del Contrato,
respecto de la resolución del reclamo,

La solicitud que al respecto haga el PROVEEDOR deberá indicar que se trata de una discrepancia de carácter
técnico o administrativo sujeta a resolución y contendrá como mínimo:

a) Descripción pormenorizada de los hechos en discrepancia, relacionándolos en forma específica con la
documentación que los compruebe;
Y

() e

SS
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 37 de 50

b) Indicación clara y precisa de sus pretensiones, expresando los argumentos y las disposiciones contractuales
y legales que fundamenten su reclamo; y

c) Documentación comprobatoria de los hechos sobre los que verse la discrepancia, debidamente ordenada e
identificada con número de anexo.

El Área Administradora del Proyecto verificará que la discrepancia haya sido presentada en tiempo y forma; en
Caso contrario la desechará. Si la discrepancia no es desechada, el titular del Área Administradora del Proyecto
comunicará por escrito al PROVEEDOR el inicio del procedimiento de discrepancia, quien tendrá un plazo de 10
(diez) días hábiles para presentar todo documento o alegato que considere necesario y que no hubiera
presentado junto can su solicitud. El titular del Área Administradora del Proyecto, con el apoyo de las áreas a las
que competa la materia motivo de la controversia técnica o administrativa, procederá a analizar y estudiar el
tema en discrepancia y citará por escrito al PROVEEDOR dentro de un plazo de 10 (diez) días naturales
contados a partir del vencimiento del plazo para que el PROVEEDOR presente documentación o alegatos, para
iniciar tas aclaraciones.

Durante las aclaraciones, las partes se reunirán tantas veces como sea necesario y el titular del Área
Administradora del Proyecto deberá comunicar su resolución por escrito al PROVEEDOR dentro de los 20
(veinte) días naturales siguientes de la celebración de la primera reunión.

Si el PROVEEDOR acepta la resolución de la discrepancia de carácter técnico o administrativo, el titular del Área
Administradora del Proyecto autorizará el cambio que corresponda y, en su caso, se procederá a la formalización
del convenio respectivo, concluyendo así el procedimiento para la resolución de reclamos y discrepancias de
carácter técnico o administrativo con los efectos juridicos concernientes a las partes.

Si el PROVEEDOR no acepta la resolución de la discrepancia de carácter técnico o administrativo, se estará a lo
dispuesto en la cláusula denominada "Ley Aplicable y Jurisdicción”.

VIGÉSIMA SEPTIMA.- IDIOMA
La versión en español del contrato prevalecerá sobre cualquiera de sus traducciones.

Las partes se obligan a utilizar exclusivamente el idioma español en todas las comunicaciones relativas al
contrato.

VIGÉSIMA OCTAVA,- TOTALIDAD DEL CONTRATO
Este contrato es una compilación de los términos y condiciones que rigen el acuerdo entre las partes con
respecto al objeto del mismo y reemplaza y substituye cualquier convenio o entendimiento sobre dicho objeto.

Ninguna declaración de agentes, empleados o representantes de las partes que pudiera haberse hecho antes de
la celebración del Contrato tendrá validez en cuanto a la interpretación de los términos del Contrato.

VIGÉSIMA NOVENA.- ANEXOS DEL CONTRATO

Acompañan y forman parte integrante de este contrato, los anexos firmados de conformidad por ambas partes

que se indican a continuación:
y Y
Contrato “B” No, 422212801
Baker Hughes de México, S. de R. L. de C.V./B.H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 38 de 50

Anexo Descripción

Anexo “A” Relación de Planos.

Anexo “BG” Especificaciones Generales

Anexo “BP” Especificaciones Particulares

Anexo “BEOP” | Términos y Condiciones de Uso de Bitácora Electrónica.

Anexo “C” Precios Unitarios de los Suministros y Servicios del Equipo Superficial y
Subsuperficial.

unan Precios de Arrendamiento de los Componentes de Fondo para el Aseguramiento de

Anexo “C1 Flujo

Anexo “C2" Catálogo de Precios de Adquisición de los Componentes de Fondo para el
Aseguramiento de Flujo.

Anexo “D” Formato para Evaluar el Desempeño.

Anexo “G” Documentación Requerida por las Fuentes de Financiamiento.

E

Anexo “G1” Cédula sobre el Pals de Origen de los Bienes y/o Servicios.

Anexo “I” Procedimiento de Órdenes de Servicio.

Anexo “k>” Reglas para la Determinación, Acreditación y Verificación del Contenido Nacional de
los Bienes Entregados y Servicios Prestados.

Anexo “DA-19” | Manifestación del Grado de Contenido Nacional,

Anexo “PC” Convenio Privado de Participación Conjunta (Documento DA-4).
Obligaciones de Seguridad, Salud en el Trabajo y Protección Ambiental de los

Anexo “S” Proveedores o Contratistas que Realizan Actividades en Instalaciones de Pemex
Exploración y Producción.

Anexo “TP” Transporte de Personal.

Anexo “1” Formato de Certificado de Aceptación.

Anexo “2” Cálculo de la Tarifa Diaria.

6 y

Anexo 3 Formato de Órdenes de Servicio.
Procedimiento Institucional para la Inspección de Bienes Muebles y Supervisión de

Anexo “4” Arrendamientos o Servicios en Petróleos Mexicanos, Organismos Subsidiarios yen
su caso, Empresas Filiales.

Anexo “5” Documentación para Aceptación de Órdenes de Servicio.

Anexo “6” Anexo de Definiciones.

Anexo “7” Rangos Operativos Aceptables.

¡24

0)

Sy
Contrato “'B” No. 422212301
Baker Hughes de México, S. de R, L. de C.V. / B. H. Services, S.A. de C.V.

(Propuesta conjunta)
Hoja 39 de 50
Anexo Descripción
Anexo “g” Transferencia Tecnológica.
Anexo “9” Propiedad de Equipo Superficial y Equipo BEC.
Anexo “10” Conceptos de Gastos por Terminación Anticipada y/o Suspensión.
Anexo “11” Formato de Seguimiento Operativo.
Anexo “12” Protocolo de Comunicación,
anexo 43” Procedimiento para la Aplicación de Penalización.
Anexo GDC Texto 2 Adquisiciones, arrendamientos y servicios del sector público para responder
de los defectos y vicios ocultos de los bienes o la calidad de los servicios, así como
Cualquier otra responsabilidad

Así mismo, se considerarán como anexos del presente contrato, los que se pacten en el futuro entre ambas
partes, de acuerdo con las estipulaciones de este contrato.

TRIGÉSIMA.- RECONOCIMIENTO CONTRACTUAL

El presente contrato constituye el acuerdo único entre las partes en relación con el objeto del mismo y deja sin
efecto cualquier otra negociación o comunicación entre éstas, ya sea oral o escrita, anterior a la fecha en que se
firme el mismo.

Las partes acuerdan que en el caso de que alguna de las cláusulas establecidas en el presente instrumento
fuere declarada como nula por la autoridad jurisdiccionat competente, las demás cláusulas serán consideradas
como válidas y operantes para todos sus efectos legales.

El PROVEEDOR reconoce que"los convenios modificatorios y/o de terminación anticipada y/o de prórroga serán
suscritos por el servidor público que firma este contrato, o quien lo sustituya o quien esté facultado para ello.

El PROVEEDOR reconoce y acepta que la rescisión administrativa de este contrato podrá llevarse a cabo por el
servidor público que lo suscribe o quien esté facultado para ello.

TRIGÉSIMA PRIMERA.- RECUPERACIÓN DE ADEUDOS

El PROVEEDOR, conviene expresamente que de las facturas que tengan origen en el presente contrato, se le

descuente cualquier cantidad por concepto de adeudos derivados de cualquier acto jurídico celebrado entre el
PROVEEDOR y PEP.

TRIGÉSIMA SEGUNDA.- RECEPCIÓN DE LA ORDEN DE SERVICIO NX

PEP recibirá los servicios objeto de este contrato, cuando éstos se hayan ejecutado y concluido de acuerdo con
los alcances y estipulaciones contenidas en el presente contrato y en los anexos que forman parte integrante del

eS ) eN

49 IN
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 40 de 50

El PROVEEDOR manifiesta su conformidad de que hasta en tanto no se cumpla con la aceptación de los
servicios en los términos previstos en este contrato y en los anexos del mismo, éstos no se tendrán por recibidos
O aceptados por PEP. Una vez recibidos y aceptados los servicios, PEP, entregará a el PROVEEDOR el
certificado de aceptación correspondiente.

La recepción de los servicios se hará en los Sitios establecidos en cada orden de servicio, según corresponda.

En caso de que la fecha de conclusión de la orden de servicio de ingenieria de equipo BEC y cuarto de control
coincida con un dia inhábil, la recepción de ésta se correrá al siguiente día hábil, sin dar lugar a la aplicación de
penalizaciones.

TRIGÉSIMA TERCERA.- ÓRDENES DE SERVICIO

PEP solicitará la ejecución de los servicios objeto de este contrato a través de “órdenes de servicio”, en los
términos de lo establecido en los anexos del presente Contrato, mismas que deberán contener la referencia a
este contrato.

La orden que emita PEP, será entregada a el PROVEEDOR en las oficinas del supervisor a que corresponda la
orden de servicio generada, las cuales pueden ser:

1. — Superintendecia de productividad de Pozos de la coordinación de Diseño de Proyectos del Activo de
Producción Ku-Maloob-Zaap: Edif. Kaxán Centro de Ingeniería y Geociencias, segundo piso, Sala 2; Km.
4.5 Ave. Contadores S/No. Entre carretera Carmen-Puerto Real y Parque Central Chechén C.P. 24150, 4a.
Sección Tel. (938) 38 11200 ext. 25232.

2. Superintendencia de Operación de Pozos de la Coordinación de Operación de Pozos e Instalaciones de
Explotación Sector B del Activo de Producción Ku-Maloob-Zaap: Edif. Admtvo. |, Calle 33 No. 90, Segundo
Piso, Ala Oriente; Col. Burócratas; C.P. 24160 Ciudad del Carmen, Campeche; Tel. (01-938)-3811200 ext.
23685.

3.  Superintendecia de productividad de Pozos de la coordinación de Diseño de Proyectos del Activo de
Producción Cantarell: Edif. Corporativo. Cantarell, Calle 25 No. 48, 6To. piso, Ala Oriente; Col. Guadalupe;
24130 Ciudad del Carmen. Tel. (01-938)-3811200 ext. 55464.

4. — Superintendencia de Operación de Pozos de la Coordinación de Operación de Pozos e Instalaciones de
Explotación Sector Sur del Activo de Producción Cantarell: Edif. Corporativo. Cantarell, Calle 25 No. 48,
7mo. piso, Ala Poniente; Col. Guadalupe; C.P. 24130 Ciudad del Carmen Campeche Tel. (01-938)-3811200
ext, 55150.

5. Superintendencia de Ingeniería de Producción de la Coordinación de Diseño e Ingeniería de Proyectos de la
Gerencia del Proyecto de Desarrollo Ayatsil -- Tekel: Edificio Hol Ka Naab 1er. Nivel Ala Sur, Zona Industrial
Km. 4+500, 4ta. Sección, Av. Isla de Tris 26, entre Av. Contadores y Av. Puerto de Campeche, Col.
Solidaridad Urbana, C.P. 24155, Ciudad del Carmen, Campeche, Tel, (938) 38 11200 ext. 73540.

En horarios de 08:00 a 14:00 horas y de 16:30 a 18:30 horas en días hábiles o transmitida por medios
electrónicos o por cualquier otro medio que asegure su recepción.

Ñ

50 >
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 41 de 50

Cuando se requiera variar alguna orden en cualquiera de sus conceptos, deberá ser tramitada por el Área de la
Administración y Supervisión de la Ejecución del Contrato, en el entendido de que ninguna variación podrá
afectar las condiciones establecidas en este contrato, ya que de ser el caso, ésta se considerará inexistente para
todos los efectos legales de este contrato.

TRIGÉSIMA CUARTA.- CONFIDENCIALIDAD

El PROVEEDOR deberá considerar y mantener como confidencial la información propiedad exclusiva de PEP, y
Ro podrá usarla o reproducirla total ni parcialmente para fines diversos de los estipulados en el presente contrato,
sin el consentimiento previo y por escrito de PEP. El PROVEEDOR garantiza que dicha información será
revelada a sus empleados únicamente en la medida que necesiten conocerla y no hacer anuncio alguno, tomar
fotografía alguna o proveer información alguna a cualquier miembro del público, la prensa, entidad comercial o
cualquier cuerpo oficial a menos que haya obtenido el previo consentimiento por escrito de PEP. Con el objeto de
cumplir con las obligaciones anteriores, el PROVEEDOR conviene en tomar todas las medidas necesarias para
asegurar que su personal mantenga dicha información en la más estricta confidencialidad, incluyendo en forma
enunciativa y no limitativa, el establecimiento de procedimientos, en consulta con PEP para asegurar la
confidencialidad de dicha información y la toma de todas las medidas necesarias para prevenir su revelación a
Cualquier parte no autorizada, así como remediar cualquier revelación no autorizada, incluyendo en forma
enunciativa y no limitativa, el requerir la celebración de contratos de confidencialidad por sus empleados y el
instituir medidas de seguridad.

De igual forma, ambas partes reconocen y aceptan en considerar como confidencial toda aquella información
técnica, legal, administrativa, contable, financiera, documentada en cualquier soporte material que se haya
desarrollado y esté relacionado directa o indirectamente con el procedimiento de adjudicación o durante el
desarrollo de los servicios, así como aquelta información o documentación que origine cualquier reclamo o
controversia técnica.

No obstante lo previsto en esta cláusula, la obligación de confidencialidad no será aplicable a: a) la información
de dominio público que no haya sido hecha pública a través del incumplimiento del contrato; b) la información
que haya sido obtenida con anterioridad a su divulgación sín violar alguna obligación de confidencialidad; c) la
información obtenida de terceros que tengan derecho a divulgarla sin violar una obligación de confidencialidad; d)
la información que deba ser divulgada por requerimiento de leyes o requerimiento de autoridades
gubernamentales, siempre que el hecho de no divulgarla sujetaria a la parte requerida a sanciones civiles,
Penales o administrativas y e) la parte requerida notifique a la parte afectada con toda prontitud la solicitud de
dicha divulgación.

Las obligaciones de confidencialidad contenidas en esta cláusula continuarán en efecto por un periodo de 10
(diez) años contados a partir de la fecha de terminación o rescisión del mismo.

TRIGÉSIMA QUINTA.» FUENTES DE FINANCIAMIENTO

El PROVEEDOR reconoce que Petróleos Mexicanos, sus Organismos Subsidiarios o cualquier entidad financiera NX
y/o filial que éste designe para tal efecto, podrán hacer uso de recursos provenientes de financiamiento, con el N
objeto de financiar los pagos que deriven del presente contrato. El PROVEEDOR conoce y se obliga a informar
oportunamente a sus proveedores y/o subcontratistas, sobre los requisitos relacionados con la Documentación
Requerida por las Fuentes de Financiamiento, para garantizar el cumplimiento de lo establecido en esta cláusula.

S) AN

51
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 42 de 50

La “Cédula sobre el País de Origen de los Bienes y/o Servicios”, presentada con anterioridad a la firma del
presente contrato, se integra al presente contrato como Anexo “G1", en la inteligencia de que PEP podrá solicitar
a el PROVEEDOR cualquier aclaración o información adiciona! relativa a la Cédula a que se refiere esta
cláusula, durante la vigencia del contrato. Asimismo, en caso de que la información contemplada en dicha
Cédula llegara a modificarse durante la vigencia de este contrato, el PROVEEDOR se obliga a hacerla del
conocimiento de PEP, inmediatamente después de que el PROVEEDOR tenga conocimiento de la modificación,
lo que no implicará realizar una modificación al presente contrato.

El PROVEEDOR se obliga a entregar al(a las) área(s) responsable(s) ('Módulo(s) de Financiamiento”) de PEP la
Documentación Requerida por las Fuentes de Financiamiento, que en su caso corresponda, la cual se deberá
presentar de conformidad con los requisitos establecidos en el Anexo “G” denominado "Documentación
Requerida por las Fuentes de Financiamiento”, siguiendo para tal efecto las instrucciones y formatos específicos
vigentes que se contienen en el “Instructivo de Petróleos Mexicanos y sus Organismos Subsidiarios para la
Entrega de Documentación Requerida por las Fuentes de Financiamiento" que le fue entregado previo a la firma
de este contrato. El Instructivo vigente, a que se refiere esta cláusula, también se encuentra disponible en la
siguiente página de Internet de Pemex: (www.pemex.com/proyeedores/documentacion).

Si el PROVEEDOR ha cumplido con la entrega de la Documentación Requerida por las Fuentes de
Financiamiento, el Módulo de Financiamiento:

a) registrará en los sistemas sobre dicho cumplimiento, con lo que el PROVEEDOR podrá continuar con los
trámites de pago de su(s) factura(s), o

b) emitirá el “Comprobante de Seguimiento de Documentación”, el cual formará parte de la documentación
que el PROVEEDOR presente para continuar con los trámites de pago de su(s) factura(s).

PEP no estará obligado a dar trámite al pago de su(s) factura(s) cuando el PROVEEDOR injustificadamente no
entregue la Documentación Requerida por las Fuentes de Financiamiento que corresponda.

PEP podrá solicitar al PROVEEDOR cualquier modificación, aclaración o información adicional relativa a la
Documentación Requerida por las Fuentes de Financiamiento.

De ta misma forma, el PROVEEDOR acepta que, para ciertos casos, la Documentación Requerida por las
Fuentes de Financiamiento deberá ser entregada a la persona (Banco Agente, Agencia de Crédito a la
Exportación, Dirección Corporativa de Finanzas, etc.) que PEP le indique oportunamente.

TRIGÉSIMA SEXTA.- PROPIEDAD DEL PETRÓLEO CRUDO

En todo momento, antes, durante y posterior a su extracción, el petróleo crudo y cualesquiera otros hidrocarburos
extraidos de cualquier pozo equipado con un BEC, serán propiedad única y exclusiva de PEP, por lo que el
PROVEEDOR no tendrá ningún derecho sobre dicho petróleo crudo u otros hidrocarburos ni podrá imponer o
causar que se imponga Gravamen alguno sobre dicho petróleo crudo y otros hidrocarburos. N

TRIGÉSIMA SEPTIMA.- OBLIGACIÓN SOLIDARIA

Las partes que suscriben el presente contrato en su carácter del PROVEEDOR, asumen en forma solidaria la
totalidad de las obligaciones de este contrato ante PEP. '

(

52
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 43 de 50

De acuerdo a la propuesta conjunta, el PROVEEDOR ha designado a la Baker Hughes de México, S. de R. L.
de C.V., como líder en la ejecución del contrato. En caso de que el PROVEEDOR requiera cambiar a dicha
compañía como Líder, deberá comunicar al Área Administradora del Proyecto, por lo menos con 30 (treinta) días
naturales de anticipación, su decisión de designar a otro miembro del PROVEEDOR como la Compañía Líder,
siempre que dicho miembro del PROVEEDOR, al momento de la adjudicación, cumpliera y para ese momento
continúe cumpliendo, con los requerimientos establecidos en el numeral 26 del Anexo “BG” para ser Compañía
Líder.

TRIGÉSIMA OCTAVA.- SOPORTE DEL SERVICIO

El PROVEEDOR, en relación con los servicios objeto del presente contrato, se compromete a mantener
localmente una existencia mínima de refacciones con sus respectivas inversiones de partes y logística, equipos
de respaldo, equipos de laboratorio, atención telefónica así como contar, en su caso, con soporte a nivel nacional
y/o internacional e invariablemente con el personal técnico capacitado, actualizado y disponible para la debida
ejecución de los servicios en la forma y tiempo requerido por PEP, de acuerdo con sus necesidades de
operación.

TRIGÉSIMA NOVENA.- TRANSPORTE

Durante el plazo de ejecución pactado en el presente contrato, PEP proporcionará sin cargo alguno para el
PROVEEDOR, los siguientes servicios de transporte de personal para la realización de los servicios.

Cambio de guardia

La transportación vía marítima del personal será el día pactado para el cambio de guardia, de acuerdo a los roles
y programas de transporte de personal que establezca el área de logística de PEP, en las rutas desde Ciudad de!
Carmen, Campeche y/o Dos Bocas Tabasco a las instalaciones costa afuera, así como desde las instalaciones
costa afuera a las ciudades mencionadas; por lo que el PROVEEDOR deberá tramitar la solicitud de transporte
con 48 (cuarenta y ocho) horas de anticipación por medio del Representante de PEP. PEP, notificara al
PROVEEDOR previo al inicio del contrato el día pactado para el cambio de guardia de su personal.

En caso de que el PROVEEDOR requiera transporte para su personal en día diferente al cambio de guardia, éste
quedara sujeto a la disponibilidad de espacio en las embarcaciones. Sin que la espera que esto ocasione genere
cargo alguno para PEP. Asimismo, PEP no reconocerá cargo alguno por espera de transporte en casos fortuitos
o de fuerza mayor. *

Si el PROVEEDOR requiere transportación vía aérea, podrá solicitarlo a PEP y Su costo se deducirá de las
estimaciones correspondientes. Si PEP no puede proporcionar el servicio, el PROVEEDOR podrá contratarlo a
terceros sujetándose a la normatividad, políticas, lineamientos y criterios de operación que aplica PEP en sus
operaciones aéreas en la Sonda de Campeche para vuelos de compañías efectuados por terceros, as! como a la
normatividad relativa al control de acceso a las instalaciones de PEP en la Sonda de Campeche.

PEP podrá proporcionar los servicios de transportación aérea a los trabajadores del PROVEEDOR, sin costo
alguno para el mismo en los casos y excepciones señalados en el lineamiento CSM-TP-SSA-01, que forma parte
integrante del Anexo “TP”, y

6 V

53
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 44 de 50

Entre instalaciones costa fuera

PEP proporcionará la transportación del personal del PROVEEDOR, entre las instalaciones costa afuera por los
medios que tenga disponibles, conforme a los programas y/o necesidades de los servicios, objeto del presente
contrato:

Recobros

PEP recobrará el costo de estos servicios de acuerdo a los precios que tenga establecido con terceros en los
siguientes:

+ Cuando el PROVEEDOR solicite por escrito a PEP el transporte aéreo y éste de acuerdo a la
disponibilidad del medio de transporte, proporcione el servicio.

* Siel PROVEEDOR no ocupa ei totai de los espacios reservados o solicitados a PEP para efectuar el
transporte de su personal, vía marítima y/o aérea.

+ Cuando el PROVEEDOR tramite servicios de transporte de personal en un día diferente al pactado para
el cambio de guardia de su personal.

+ Cuando el personal del PROVEEDOR sea trasladado por vía aérea en caso de accidentes o urgencias
medicas.

+ Cuando el PROVEEDOR se atrase en la ejecución de los servicios

El PROVEEDOR otorga su consentimiento para que el valor de los conceptos anteriormente citados, se
deduzcan de cualquier derecho de cobro pendiente que tengá a su favor por actos jurídicos celebrados con PEP.

CUADRAGÉSIMA.- ALIMENTACIÓN Y HOSPEDAJE

Durante la ejecución de los servicios en el plazo pactado en el presente contrato PEP proporcionará sín cargo
alguno al PROVEEDOR la alimentación y hospedaje de sus trabajadores, que se encuentren a bordo de las
instalaciones costa fuera de acuerdo a la disponibilidad y capacidad de hospedaje con que cuente PEP.

Si el PROVEEDOR incurre en atrasos en la ejecución de los servicios a que se obliga por el presente contrato,
PEP le cobrará los gastos que se generen por los conceptos de alimentación y hospedaje, de acuerdo a los
precios que PEP tenga establecidos con terceros.

Asimismo, el PROVEEDOR otorga su consentimiento para que el valor de los conceptos anteriormente citados,
se deduzcan de cualquier derecho de cobro que tenga a su favor con PEP.

CUADRAGÉSIMA PRIMERA.- SERVICIOS MÉDICOS

PEP podrá proporcionar servicios médicos a los trabajadores del PROVEEDOR que se encuentren a bordo de la
plataforma. Este servicio se efectuara previa autorización por escrito del representante del PROVEEDOR, a
excepción de los casos de emergencia.

Los costos de estos servicios serán deducidos de cualquier factura derivada de este u otros contratos del

PROVEEDOR que se encuentre en trámite de pago con PEP en el momento que la jefatura de servicios médicos
solicite el cobro, para lo cual el PROVEEDOR autoriza la retención de este al formalizar el contrato.

ÓN
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 45 de 50

CUADRAGÉSIMA SEGUNDA.- SEGURIDAD INDUSTRIAL Y PROTECCIÓN AMBIENTAL.

El PROVEEDOR se obliga a cumplir todas y cada una de las disposiciones reglamentarias que PEP tienen
establecidas en materia de Seguridad Industrial y Protección Ambiental, reglamento que para efecto de su
obligatoriedad forma parte integrante del presente contrato como Anexo “S”, asi como también con la Ley
General del Equilibrio Ecológico y la Protección al Ambiente y demás disposiciones legales aplicables en la
materia.

CUADRAGÉSIMA TERCERA..- DEDUCCIONES REFERENTES A LAS OBLIGACIONES DEL ANEXO “S”

El PROVEEDOR otorga su consentimiento expreso para que en el supuesto de que por causas que le sean
imputables, incumpla cualquiera de las obligaciones que se establecen y especifican en el Formato 4 del Anexo
“S” del presente Contrato, PEP le aplique deducciones económicas definitivas a las facturas y/o estimaciones
que el PROVEEDOR presente a PEP con motivo de los servicios ejecutados que correspondan al periodo en el
que se haya presentado el incumplimiento a las obligaciones pactadas en el Anexo “S”.

Las deducciones económicas se aplicarán de conformidad con los porcentajes de deducción y demás términos
establecidos en el Formato 6 del referido Anexo “S”, en relación a las obligaciones contenidas en el Formato 4,
considerando para ello los mecanismos y reglas de aplicación establecidos en los apartados del Anexo "S”,
siguientes: "REGLAS DE APLICACIÓN DEL FORMATO 6 DEL ANEXO $”, “GUÍA DE LLENADO" y
"CLASIFICACIÓN DE CONSECUENCIA A LOS REQUISITOS CON BASE A SU RIESGO”, esto sin perjuicio de
las demás deducciones y/o penalizaciones pactadas en el presente Contrato, que resulten procedentes.

Estas deducciones son independientes de las penalizaciones señaladas en la cláusula denominada
“penalizaciones” del presente contrato.

CUADRAGÉSIMA CUARTA.- OTRAS ESTIPULACIONES

Cuando los servicios se efectúen en el interior de las instalaciones de PEP, el PROVEEDOR, para la realización
de los mismos, deberá preferir en igualdad de condiciones y sin perjudicar los derechos que conforme a la ley
tengan terceros, al personal que proponga el Sindicato de Trabajadores Petroleros de la República Mexicana.

CUADRAGÉSIMA QUINTA.- COMPENSACIÓN AL DESEMPEÑO

Durante la ejecución del contrato PEP evaluará el desempeño operativo de manera permanente a el
PROVEEDOR que tenga asignado el presente Contrato “B", asi como a el PROVEEDOR que tenga asignado el
Contrato “A”, que corresponde al “Aseguramiento de Flujo con Sistema Artificial BEC incluyendo el Equipo
Superficial y Subsuperficia””, con el objeto de otorgar adicionalmente y de manera fraccionada a el PROVEEDOR
con el mejor desempeño, hasta el 20% (veinte por ciento) de la Autorización de Compromisos Plurianuales del
monto total del importe autorizado, que es la cantidad de: $196,218,176.82 Son: (Ciento noventa y seis
millones doscientos dieciocho mil ciento setenta y seis dólares americanos 82/100 USD). El PROVEEDOR
con el mejor desempeño será determinado de acuerdo a lo establecido en el numeral denominado evaluación del
desempeño del Anexo “BG” de los Contratos “A” y "B”.

Ó AN

NS

0]
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 46 de 50

CUADRAGÉSIMA SEXTA.- ATENCIÓN DE EMERGENCIAS

Si durante la ejecución de los servicios y por causas imputables al PROVEEDOR, se presentase alguna
emergencia o cualquier otra situación que requiera de inmediata atención, PEP podrá llevar a cabo los servicios
pertinentes para resolver dicha eventualidad, en cuyo caso el PROVEEDOR estará obligado a reembolsarle a
PEP los gastos en que éste haya incurrido.

CUADRAGÉSIMA SEPTIMA.- COORDINACIÓN DE TRABAJOS SIMULTÁNEOS

PEP y el PROVEEDOR, acuerdan que en caso de resultar necesario, la ejecución de los servicios objeto del
presente contrato, se podrá llevar a cabo en forma simultánea con otros contratistas, proveedores o con PEP,
para lo cual se deberá dar cumplimiento a las condiciones siguientes:

1.- Coordinarse respecto de la ejecución simultánea.

2.- Establecer las acciones necesarias para la utilización compartida de la infraestructura, que se utilice o vaya a
utilizar durante la ejecución de los servicios.

3.- La coordinación, colaboración, cooperación e intercambio de información entre los proveedores, y en su caso,
de PEP.

CUADRAGÉSIMA OCTAVA.- PLANOS DE FABRICANTE DE EQUIPOS PRINCIPALES

PEP revisará los planos de fabricante de los Equipos Principales, en un plazo que no excederá de 15 (quince)
dias naturales a partir de la fecha en que el PROVEEDOR presente dichos planos a PEP, en el entendido de que
dicha revisión no relevará al PROVEEDOR de su responsabilidad para con el presente contrato.

Lo anterior, sin perjuicio de que PEP se reserva el derecho de solicitar al PROVEEDOR copia de los planos de
fabricante de otros Equipos que no sean Equipos Principales, si así lo considera conveniente, para lo cual el
PROVEEDOR se obliga a entregar a PEP dichas copias dentro de los 07 (siete) días naturales siguientes a la
solicitud de PEP.

CUADRAGÉSIMA NOVENA.- TRANSPORTE E IMPORTACIÓN DE EQUIPOS Y MATERIALES

El PROVEEDOR deberá transportar por su cuenta y a su exclusivo riesgo todos los Equipos y Materiales hasta el
Sitio por el medio de transporte que el PROVEEDOR considere más adecuado a las circunstancias y será
responsable de obtener, si fueran necesarios, cualesquiera Permisos para tal fin. El PROVEEDOR será
responsable, por su cuenta y riesgo, de realizar cualesquiera adecuaciones requeridas a los caminos, puentes,
accesos o cualquier otra vía de comunicación, que sean necesarias para transportar los Equipos y Materiales al
Sitio. Asimismo, el PROVEEDOR deberá, a su sola costa, manejar toda la importación de Equipos y Materiales
desde los puntos de importación, y será responsable de su importación legal. En caso de que las Disposiciones
Legales Mexicanas requieran que alguna solicitud se haga en nombre de PEP, entonces PEP tomará las
medidas necesarias para cumplir con tales Disposiciones Legales Mexicanas.

0)

56
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. /B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 47 de 50
QUINCUAGÉSIMA.- RESPONSABILIDAD AMBIENTAL DEL PROVEEDOR.

El PROVEEDOR será el único responsable dentro del perimetro del sitio de los servicios del cumplimiento de
todas las obligaciones, compromisos y condicionantes ambientales previstos en las Leyes Federales, Estatales,
Municipales y las autorizaciones emitidas por las autoridades ambientales, así como de los daños o afectaciones
i que cause al medio ambiente provocados por el manejo de sustancias, fluidos, combustibles, lubricantes que se
empleen o estén en su posesión o bajo control del PROVEEDOR para la ejecución de los servicios, incluyendo el
manejo integral de los residuos peligrosos que provengan de los bienes de su propiedad; por lo que el
PROVEEDOR será responsable de su remediación, restauración y compensación de los reclamos que se
originen conforme a la legislación y normatividad ambiental lo prevean y estará obligado a efectuar las labores y
a tomar todas las medidas que impongan las autoridades ambientales, así como a realizar de manera inmediata
las acciones necesarias para la remediación y descontaminación que correspondan, sin perjuicio de su
responsabilidad frente a terceros y frente a las autoridades competentes. Sin perjuicio de la responsabilidad
ambiental del PROVEEDOR, PEP podrá establecer los controles y las medidas de supervisión que considere
convenientes para cerciorarse del cumplimiento de [as obligaciones del PROVEEDOR en materia ambiental.
Conforme a esta Cláusula y las leyes aplicables, el PROVEEDOR tendrá las siguientes obligaciones:

a) deberá ejecutar los servicios preservando y conservando el medio ambiente, sin causar daño a la
propiedad pública o privada, de acuerdo con las leyes aplicables;

b) deberá efaborar una estrategia y programas ambientales, y contar con sistemas de seguridad para
proteger el medio ambiente y la salud y seguridad de todos los empleados y las instalaciones;

Cc) deberá realizar con la periodicidad que las leyes aplicables indiquen o cuando las partes así lo
consideren necesario todos los estudios ambientales requeridos y obtener, renovar y mantener todas las
autorizaciones ambientales para la ejecución de los servicios, de conformidad con las leyes aplicables;

d) deberá cumplir con los términos de todas las autorizaciones ambientales y mantener el Sitio de los
servicios en las mejores condiciones que permitan un desarrollo sustentable, de conformidad con las
leyes aplicables;

e) deberá emplear personal calificado, equipos, maquinaria, materiales, procedimientos operacionales y en
general las más actualizadas tecnologías que cumplan con los estándares o usos de la industria, así
como planes de manejo de los residuos peligrosos que se generen en la actividad o el mantenimiento de
sus equipos, aplicando el principio de la prevención o precaución, preservación de la diversidad
biológica, de los recursos naturales y la preservación de la seguridad y salud de la población y de su
personal;

T) deberá colaborar con las autoridades y los Organismos, federales y estatales, encargados del cuidado del
medio ambiente.

Asimismo, el PROVEEDOR será responsable de que sus subcontratistas cumplan con todas las obligaciones,

compromisos y condicionantes ambientales, previstas en las leyes aplicables, los estándares o usos de la
: industria y los permisos ambientales, así como que sean responsables de las afectaciones o los daños que
causen al medio ambiente por la ejecución de actividades a su cargo.

QUINCUAGÉSIMA PRIMERA.- RESPONSABILIDAD AMBIENTAL DE PEP Y DERECHOS A
INDEMNIZACIÓN.

Considerando el carácter de operador de PEP y que todos los hidrocarburos son propiedad de éste, PEP será
responsable por daños o afectaciones causados al medio ambiente y daños causados a terceros por cualquier

0 v

37

A

Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. /B. H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 48 de 50

contaminación por hidrocarburos, por to que, será responsable de su correspondiente remediación, restauración,
y Compensación de reclamos que se originen y estará obligado a efectuar las labores y a tomar todas las
medidas que impongan las autoridades ambientales, así como a realizar de manera inmediata las acciones
hecesarias para la remediación y descontaminación que correspondan, sin perjuicio de su responsabilidad frente
a terceros y frente a las autoridades competentes, de conformidad con las leyes federales aplicables. No
obstante lo anterior, en caso que los dafios causados al medio ambiente de conformidad con lo estipulado en
esta cláusula sean consecuencia de actos ilícitos cometidos por el PROVEEDOR, PEP repetirá en contra del
PROVEEDOR por todo lo que haya tenido que pagar PEP como consecuencia de los daños ocasionados por su
actuar ilícito, en términos de lo dispuesto en el artículo 1910 del Código Civil Federal, mediante indemnización a
PEP en términos de la cláusula denominada INDEMNIZACIÓN.

PEP será responsable de los daños causados al medio ambiente y a terceros previos a la fecha de inicio del
plazo de ejecución de los servicios, cuando se demuestre fehacientemente que son responsabilidades
ambientales de PEP previas a la fecha de inicio del plazo de ejecución de los servicios; por lo que PEP
mantendrá libre al PROVEEDOR de cualquier reclamación.

QUINCUAGÉSIMA SEGUNDA.- INDEMNIZACIÓN.

El PROVEEDOR indemnizará a PEP, así como a sus empleados, representantes, asesores, directores,
sucesores o cesionarios —y dicha obligación sobrevivirá la terminación del contrato por cualquier motivo por los
plazos y términos previstos en el contrato y las leyes aplicables— en contra de cualquiera y toda acción, reclamo,
juicio, demanda, pérdida, costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios
comercialmente razonables y debidamente documentados de abogados y costas de Juicio, que surjan de o se
relacionen con cualquiera de los siguientes supuestos:

a) cualquier daño o lesión —incluyendo muerte— causada por el PROVEEDOR o sus subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores o cesionarios) a cualquier
persona, incluyendo, sin limitación alguna, PEP y a personas relacionadas con PEP, o a la propiedad de
cualquiera de dichas personas, que surja como consecuencia de la ejecución de los servicios;

b) cualquier daño o lesión —incluyendo muerte— causada por el PROVEEDOR o sus subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores o cesionarios) que sufran los
empleados, representantes, invitados o permisionarios del PROVEEDOR o sus subcontratista, o a la
propiedad de dichas personas, en el caso de que PEP hubiere tenido que pagar indemnización por cualquier
causa alguno de estos;

c) cualquier daño o perjuicio causado por el PROVEEDOR por alteración nociva a los hidrocarburos, o
cualquier daño o afectación causado a los recursos naturales y medio ambiente (incluyendo pero no limitado
a, afectación, daño o destrucción de los recursos marinos, vida silvestre, recursos madereros, estuarios,
arroyos, océanos, tierra o aire), o cualesquiera daños y perjuicios, derivados del manejo de sustancias,
fluidos, combustibles, lubricantes que se empleen para la ejecución de los servicios o los residuos
peligrosos generados por los bienes de su propiedad o estén en posesión o bajo control del PROVEEDOR;

d) cualquier daño o perjuicio causado por el PROVEEDOR como consecuencia de su actuar ilicito de
conformidad con lo estipulado en la cláusula denominada RESPONSABILIDAD AMBIENTAL DE PEP Y
DERECHOS A INDEMNIZACIÓN;

e) cualquier daño o perjuicio con motivo de alguna violación del PROVEEDOR o sus subcontratistas a
cualquier derecho de propiedad intelectual o a cualquier compromiso de confidencialidad;

f) Cualquier omisión por parte del PROVEEDOR o sus subcontratistas de cumplir con cualquiera de las leyes
aplicables;

DN

Ñ
Contrato “B” No. 422212801
Baker Hughes de México, S. de R. L. de C.V. / B, H. Services, S.A. de C.V.
(Propuesta conjunta)

Hoja 49 de 50

9) cualquier acción, reclamo, juicio, perdida, daños, perjuicios, procedimientos, impuestos y gastos
relacionados u ocasionados por cualquier empleado del PROVEEDOR o sus subcontratistas con base en
leyes en materia laboral o de seguridad social, en el caso de que PEP hubiere tenido que pagar
indemnización en estas materias; y

h) cualquier reclamo, penalidad, multa, sanción o cantidad exigida a PEP por cualquier autoridad, y que derive
del incumplimiento de las obligaciones del PROVEEDOR.

QUINCUAGÉSIMA TERCERA.- GRAVÁMENES, PROPIEDAD Y RIESGO DE PÉRDIDA.

El PROVEEDOR deberá entregar todos los equipos y materiales en el Sitio, libres de cualquier limitación a su
propiedad. PEP adquirirá la propiedad exclusiva de todos los equipos y materiales superficiales al momento de
entrega de éstos en el Sitio. El mantenimiento, conservación y riesgo de pérdida de los equipos y materiales será
del PROVEEDOR hasta el momento de la emisión por PEP del Acta de Recepción.

Durante toda la vigencia del contrato el PROVEEDOR se obliga a mantener libre de todo gravamen los equipos y
materiales superficiales y subsuperficiales.

QUINCUAGÉSIMA CUARTA.- BUENA FE Y TRATO JUSTO.

En el cumplimiento de sus obligaciones bajo el Contrato, PEP y el PROVEEDOR actuarán de acuerdo a los
principios de buena te y trato justo. Las disposiciones del Contrato así como cualquier declaración hecha por
PEP o el PROVEEDOR en relación con el mismo, se interpretará de acuerdo a los principios de buena fe y trato
justo.

Buena fe y trato justo en este contexto incluye, sin limitar, el deber de cooperar, no inducir al error
intencionalmente y cumplir el Contrato en beneficio mutuo de PEP y del PROVEEDOR, aceptando que cada uno
tiene el derecho de alcanzar sus objetivos razonables, y requiere de PEP y el PROVEEDOR:

a) Compartir información relevante con la otra parte, sujeta solamente a las obligaciones de confidencialidad;

b) Cooperar y consultarse en la forma que sea necesario para alcanzar la terminación de los servicios;

Cc) Advertir de potenciales consecuencias, incluidas las de costos de acciones propuestas;

d) Evitar interferencias innecesarias en la actividad de la otra parte; y

€) Responder los cuestionamientos de la otra parte de una manera oportuna, lo cual, si es posible, no impedirá
el avance de los servicios.

Cada vez que se requiera de consulta entre PEP y el PROVEEDOR en términos del Contrato, significa que habrá
un intercambio directo de opiniones antes de tomar las decisiones finales sobre la materia.

QUINCUAGÉSIMA QUINTA.- LEY APLICABLE Y JURISDICCIÓN

El presente contrato se regirá por las Leyes Federales de los Estados Unidos Mexicanos y demás disposiciones NÑ
que de ellas emanen, en vigor. En caso de que surja cualquier controversia relacionada con el presente contrato,

las partes acuerdan expresamente someterse a la jurisdicción de los Tribunales Federales de la Ciudad de
México, Distrito Federal, por lo tanto, el PROVEEDOR renuncia irrevocablemente a cualquier fuero que pudiera
corresponderle por razón de su domicilio presente o futuro, o por cualquier otra causa.

7 Ny

59
Contrato “B” No. 422212801

Baker Hughes de México, S. de R. L. de C.V. / B. H. Services, S.A. de C.V.

o (Propuesta conjunta)
Hoja 50 de 50

Enteradas las partes del contenido y alcance legal del presente contrato, lo firman de conformidad por triplicado,
en la Ciudad del Carmen Campeche el día 25 de mayo de 2012.

i
Lic. José del Carmen Tezaía EN
Subgerente de Servicios Jurídicos
: Regiones Marinas

Revisióntécnica

Revisión técni:

¡el Angel Lozada Aguilar
ministrador del Activo de
Producción Cantarell

Ing. Hégtbr Salghdo Castro C.P. Luis Manuel Galván Arcos
Gerente del Proyecto de Desarrollo Ayatsil-Tekel Gerente de Suministros y Servicios
Administrativos Regiones Marinas

SUSCRIBEN POR:

Pemex Exploración y Producción

mM Marina No!

Baker Hughes de México, S. de R. L. de C.Y B. H. Services, S.A. de C.V.

eL)

¿ ¿e !)
Sr(Eráíncisco Chavela Gómez Sr(FEráncisco Chavela Gómez

: Apoderado Legal Apoderado Legal

